Exhibit 10.38
MISSION PARK
LEASE
by and between
KOLL/INTEREAL BAY AREA,
a California general partnership
(“Landlord”)
and
BROOKS AUTOMATION, INC.,
a Delaware corporation
(“Tenant”)
For the 12,342 SF Premises at
4051 Burton Drive, Santa Clara, CA 95054

 



--------------------------------------------------------------------------------



 



LEASE SUMMARY

         
Lease Date:
  August 8, 2008    
 
        Landlord:   KOLL/INTEREAL BAY AREA,     a California general partnership
 
        Address of Landlord:   Pacific Realty Associates, L.P.     2000 Wyatt
Drive, Suite 7     Santa Clara, CA 95054
 
        Tenant:   BROOKS AUTOMATION, INC.,     a Delaware corporation
 
        Address of Tenant:   15 Elizabeth Drive     Chelmsford, MA 01824    
Contact: Linda Galligan     Telephone: (978) 262-2400
 
        Premises Address:   4051 Burton Drive     Santa Clara, CA 95054
 
        Premises Square Footage:   Approximately 12,342 square feet
 
        Building Address:   4001 — 4051 Burton Drive     Santa Clara, CA 95054
 
        Building Square Footage:   Approximately 28,837 square feet
 
        Term:   Sixty-two (62) months
 
       
Monthly Rent:
  Months of Term  
Net Monthly Rent
 
       
 
  01 — 02   $0.00
 
  03 — 14   $17,278.80 per month/NNN
 
  15 — 26   $17,969.95 per month/NNN
 
  27 — 38   $18,688.75 per month/NNN
 
  39 — 50   $19,436.30 per month/NNN
 
  51 — 62   $20,213.75 per month/NNN
 
        Estimated Operating Expenses:   $5,157.00/month
 
       
Security Deposit:
  $25,000.00    
 
       
Tenant’s Percentage:
  42.80%    

     (This Lease Summary is for information only and is not part of the Lease.
The Lease will control in case of any conflicts or inconsistencies.)

 



--------------------------------------------------------------------------------



 



LEASE
Table of Contents

             
1.
  PARTIES     1  
 
           
2.
  PREMISES     1  
 
           
3.
  DEFINITIONS     1  
 
           
4.
  LEASE TERM     3  
 
           
5.
  RENT     5  
 
           
6.
  LATE PAYMENT CHARGES     6  
 
           
7.
  SECURITY DEPOSIT     6  
 
           
8.
  HOLDING OVER     7  
 
           
9.
  TENANT IMPROVEMENTS     7  
 
           
10.
  CONDITION OF PREMISES     7  
 
           
11.
  USE OF THE PREMISES     8  
 
           
12.
  QUIET ENJOYMENT     11  
 
           
13.
  ALTERATIONS     11  
 
           
14.
  SURRENDER OF THE PREMISES     11  
 
           
15.
  PERSONAL PROPERTY TAXES     12  
 
           
16.
  UTILITIES AND SERVICES     12  
 
           
17.
  REPAIR AND MAINTENANCE     12  
 
           
18.
  LIENS     15  
 
           
19.
  LANDLORD’S RIGHT TO ENTER THE PREMISES     15  

(i)



--------------------------------------------------------------------------------



 



             
20.
  SIGNS     15  
 
           
21.
  INSURANCE     16  
 
           
22.
  DAMAGE OR DESTRUCTION     18  
 
           
23.
  CONDEMNATION     19  
 
           
24.
  ASSIGNMENT AND SUBLETTING     20  
 
           
25.
  DEFAULT     21  
 
           
26.
  SUBORDINATION     24  
 
           
27.
  NOTICES     25  
 
           
28.
  ATTORNEYS’ FEES     25  
 
           
29.
  ESTOPPEL CERTIFICATES; FINANCIAL STATEMENTS     25  
 
           
30.
  TRANSFER OF THE BUILDING OR PROJECT BY LANDLORD     26  
 
           
31.
  LANDLORD’S RIGHT TO PERFORM TENANT’S COVENANTS     26  
 
           
32.
  LIMITATION OF LIABILITY     26  
 
           
33.
  MORTGAGEE PROTECTION     26  
 
           
34.
  BROKERS     27  
 
           
35.
  ACCEPTANCE     27  
 
           
36.
  MODIFICATION FOR LENDER     27  
 
           
37.
  PARKING     27  
 
           
38.
  GENERAL     27  

(ii)



--------------------------------------------------------------------------------



 



TABLE OF EXHIBITS

     
EXHIBIT A
  The Premises
 
   
EXHIBIT B
  The Project
 
   
EXHIBIT C
  Tenant Improvements
 
   
EXHIBIT D
  Commencement Date Memorandum
 
   
EXHIBIT E
  Tenant Environmental Questionnaire
 
   
EXHIBIT F
  Sign Criteria
 
   
EXHIBIT G
  Electrical Upgrade Drawing

(iii)



--------------------------------------------------------------------------------



 



LEASE
     1. PARTIES. This Lease (“Lease”), dated for reference purposes only
August 8, 2008, is entered into by and between KOLL/INTEREAL BAY AREA, a
California general partnership (“Landlord”), whose address is c/o Pacific Realty
Associates, L.P., 2000 Wyatt Drive, Suite 7, Santa Clara, California 95054 and
BROOKS AUTOMATION, INC., a Delaware corporation (“Tenant”), whose address is 15
Elizabeth Drive, Chelmsford, MA 01824.
     2. PREMISES. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the premises, consisting of approximately twelve thousand three hundred
forty-two (12,342) square feet, shown in EXHIBIT A (“Premises”), in the building
commonly known as 4001 - 4051 Burton Drive (“Building”), as further defined in
Paragraph 3.B., in the City of Santa Clara (“City”), County of Santa Clara
(“County”), California, together with a right in common with other tenants of
the Project to use the Outside Area, as defined in Paragraph 3.I. The Premises
are commonly known as 4051 Burton Drive, Santa Clara, California.
     3. DEFINITIONS. The following terms shall have the following meanings in
this Lease:
          A. Alterations. Any alterations, additions or improvements made in, on
or about the Building or the Premises after the making of the Tenant
Improvements, including, but not limited to, lighting, heating, ventilating, air
conditioning, electrical, partitioning, drapery and carpentry installations.
Alterations shall not include the Tenant Improvements.
          B. Building. The building described in Paragraph 2 consisting of
approximately twenty-eight thousand eight hundred thirty-seven (28,837) square
feet.
          C. CC&Rs. Those certain covenants, conditions and restrictions
recorded in Book E671, Page 414, Official Records of Santa Clara County, on
July 26, 1979, as amended.
          D. Commencement Date. Commencement Date shall have the definition
given it in Paragraph 4.A.(i).
          E. HVAC. Heating, ventilating and air conditioning.
          F. Interest Rate. Twelve percent (12%) per annum, however, in no event
to exceed the maximum rate of interest permitted by law.
          G. Landlord’s Agents. Landlord’s authorized agents, partners,
subsidiaries, directors, officers, and employees.
          H. Monthly Rent. The rent payable pursuant to Paragraph 5.A., as
adjusted from time to time pursuant to the terms of this Lease.

1



--------------------------------------------------------------------------------



 



          I. Outside Area. All areas and facilities within the Project,
exclusive of the interior of the Building, provided and designated by Landlord
for the general use and convenience of Tenant and other tenants and occupants of
the Project, including perimeter roads, sidewalks, landscaped areas, service
areas, and trash disposal facilities, subject to the reasonable rules and
regulations and changes therein from time to time promulgated by Landlord
governing the use of the Outside Area.
          J. Project. The real property shown on EXHIBIT B within which is
located the Building. Landlord reserves the right to construct additional
buildings within the Project, in which event the area of such buildings shall be
added to the area of the existing buildings to determine the total building area
of the Project. Landlord further reserves the right to incorporate into the
Project any real property adjacent to the Project and on which one or more
buildings have been constructed.
          K. Real Property Taxes. Any form of assessment, license, fee, rent
tax, levy, penalty (if a result of Tenant’s delinquency), or tax (other than net
income, estate, succession, inheritance transfer or franchise taxes), imposed by
any authority having the direct or indirect power to tax, or by any city,
county, state or federal government or any improvement or other district or
division thereof, whether such tax is: (i) determined by the area of the Project
or any part thereof or the rent and other sums payable hereunder by Tenant or by
other tenants, including, but not limited to, any gross income or excise tax
levied by any of the foregoing authorities with respect to receipt of such rent
or other sums due under this Lease; (ii) imposed upon any legal or equitable
interest of Landlord in the Project or the Premises or any part thereof;
(iii) imposed upon this transaction or any document to which Tenant is a party
creating or transferring any interest in the Project; (iv) levied or assessed in
lieu of, in substitution for, or in addition to, existing or additional taxes
against the Project whether or not now customary or within the contemplation of
the parties; (v) imposed as a special assessment for such purposes as fire
protection, street, sidewalk, road, utility construction and maintenance, refuse
removal and for other governmental services; or (vi) imposed as a result of any
transfer of any interest in the Project by Landlord, or the construction of any
improvements thereon or thereto.
          L. Rent. Monthly Rent plus the Additional Rent defined in
Paragraph 5.B.
          M. Security Deposit. That amount paid by Tenant pursuant to
Paragraph 7.
          N. Sublet. Any transfer, sublet, assignment, license or concession
agreement, or change of ownership of this Lease or the Tenant’s interest in the
Lease or in and to all or a portion of the Premises.
          O. Subrent. Any consideration of any kind received, or to be received,
by Tenant from a subtenant if such sums are related to Tenant’s interest in this
Lease or in the Premises.
          P. Subtenant. The person or entity with whom a Sublet agreement is
proposed to be or is made.

2



--------------------------------------------------------------------------------



 



          Q. Tenant Improvements. The improvements to the Premises to be
constructed by Tenant pursuant to EXHIBIT C.
          R. Tenant Improvement Allowance. The cost allowance provided by
Landlord for the construction of the Tenant Improvements as further described in
EXHIBIT C.
          S. Tenant’s Percentage. The percentage of the area of the Premises to
the area of the Building. Tenant’s Percentage is agreed to be forty-two and
eighty one-hundredths percent (42.80%) for the purpose of this Lease, until such
time as additional buildings are made a part of the Project and such percentage
is adjusted.
          T. Tenant’s Personal Property. Tenant’s trade fixtures, furniture,
equipment and other personal property in the Premises.
          U. Term. The term of this Lease set forth in Paragraph 4.A., as it may
be extended by written agreement between Landlord and Tenant.
     4. LEASE TERM.
          A. Term.
               (i) Term; Commencement Date. The Term of this Lease shall
commence on the Commencement Date (hereafter defined in this Paragraph 4.A.(i)),
and shall expire on the last day of the calendar month which is sixty-two
(62) months after the Commencement Date, unless sooner terminated, subject to
extension as provided in Paragraph 4.C. below. The term “Commencement Date”
shall mean the earlier of the following dates: (a) the date on which Landlord
completes the Electrical Upgrade Work (hereafter defined in Paragraph 10), or
(b) October 1, 2008, provided, however, that such October 1, 2008 date shall be
subject to being extended one day for every day of delay in the completion of
the Electrical Upgrade Work beyond October 1, 2008.
               (ii) Commencement Date Memorandum. When the actual Commencement
Date is determined, the parties shall execute a Commencement Date Memorandum
setting forth such date in the form shown in EXHIBIT D.
          B. Intentionally Omitted.
          C. Option to Extend Term.
               (i) Option. Provided that Tenant is not in default under this
Lease at the time of exercise of its Extension Option (hereafter defined in this
Paragraph 4.C.(i)) and at commencement of the Extension Term (hereafter defined
in this Paragraph 4.C.(i)), Tenant shall have the option (the “Extension
Option”) to extend the initial sixty-two (62) month term of this Lease (the
“Initial Term”) for one (1) period of sixty (60) consecutive months (the
“Extension Term”), commencing at the expiration of the Initial Term. If Tenant
exercises the Extension Option, Tenant shall give unconditional written notice
(the “Exercise Notice”) of its exercise to Landlord not earlier than two hundred
seventy (270) days and not later than one hundred eighty

3



--------------------------------------------------------------------------------



 



(180) days prior to the expiration of the Initial Term. Tenant’s failure to give
the Exercise Notice in a timely manner shall be deemed a waiver of Tenant’s
Extension Option. The terms, covenants and conditions applicable to the
Extension Term shall be the same terms, covenants and conditions of this Lease
applicable during the Initial Term, except that: (a) Tenant shall not be
entitled to any further option(s) to extend the Term of this Lease beyond the
Extension Term; and (b) the Monthly Rent for the Premises shall be the greater
of (i) the Fair Market Rental Value (hereafter defined in Paragraph 4.C.(ii)) of
the Premises, or (ii) the highest Monthly Rent payable by the Tenant during the
Initial Term.
               (ii) Definition of Fair Market Rental Value. For purposes of this
Paragraph 4.C., “Fair Market Rental Value” of the Premises shall be the rental
rate at which tenants lease comparable space to the Premises as of the
commencement of the Extension Term. For this purpose, “comparable space” shall
be space that is: (a) not subleased; (b) not subject to another tenant’s
expansion rights; (c) comparable in age, size, location, and quality to the
Premises; (d) leased for a term comparable to the Extension Term; and
(e) located in a building comparable to the Building. In determining the rental
rate of comparable space, the parties shall take into consideration periodic
rent escalations and also take into consideration the following concessions:
(a) rental abatement concessions, if any, being granted to tenants in connection
with the comparable space; and (b) tenant improvements or allowances provided or
to be provided for the comparable space, taking into account the value of the
existing improvements in the Premises, based on the age, quality, and layout of
the improvements. Notwithstanding anything to the contrary herein, the Fair
Market Rental Value of the Premises as determined pursuant to this
Paragraph 4.C. shall include annual escalations during the Extension Term.
               (iii) Agreement Regarding Fair Market Rental Value. Landlord and
Tenant shall have thirty (30) days after Landlord receives the Exercise Notice
in which to attempt in good faith to agree on the Fair Market Rental Value of
the Premises for the Extension Term. If Landlord and Tenant agree on the Fair
Market Rental Value of the Premises for the Extension Term during such thirty
(30)-day period, they shall immediately execute an amendment to this Lease
stating the Monthly Rent for the Extension Term.
               (iv) Failure of Agreement on Fair Market Rental Value-
Arbitration. If Landlord and Tenant are unable to agree on the Monthly Rent for
the Extension Term within the thirty (30)-day period described in
Paragraph 4.C.(iii) above, then within ten (10) days after the expiration of
said thirty (30)-day period, either Landlord or Tenant may refer the matter to
arbitration as provided for in this Paragraph 4.C.(iv). The determination of the
arbitrator(s) shall be limited to the sole issue of whether Landlord’s or
Tenant’s submitted Fair Market Rental Value is the closest to the actual Fair
Market Rental Value as determined by the arbitrator(s). The arbitrator(s) must
be a licensed real estate broker(s) who has/have been active in the leasing of
commercial properties in the Santa Clara, California area over the five (5) year
period ending on the date of his/her/their appointment as arbitrator(s). Within
thirty (30) days after the date either Landlord or Tenant has referred to
arbitration the determination of Fair Market Rental Value of the Premises (the
“Arbitration Referral Date”), Landlord and Tenant shall each (a) appoint one
arbitrator and notify the other party of the arbitrator’s name and business
address, and (b) notify the other party of their determination of Fair Market
Rental Value. Each of Landlord’s and Tenant’s determination of Fair Market
Rental Value shall include annual escalations during the Extension Term. If each
party timely appoints an arbitrator, the two (2) arbitrators shall, within

4



--------------------------------------------------------------------------------



 



fifteen (15) days after the appointment of the second arbitrator, agree on and
appoint a third arbitrator (who shall be qualified under the same criteria set
forth above for qualification of the initial two (2) arbitrators) and provide
notice to Landlord and Tenant of the arbitrator’s name and business address.
Within thirty (30) days after the appointment of the third arbitrator, the three
(3) arbitrators shall decide whether the parties will use Landlord’s or Tenant’s
submitted Fair Market Rental Value and shall notify Landlord and Tenant of their
decision. The decision of the majority of the three (3) arbitrators shall be
binding on Landlord and Tenant. If either Landlord or Tenant fails to appoint an
arbitrator within thirty (30) days after the Arbitration Referral Date, the
arbitrator timely appointed by one of them shall reach a decision and notify
Landlord and Tenant of that decision within thirty (30) days after the
arbitrator’s appointment. The arbitrator’s decision shall be binding on Landlord
and Tenant. If each party appoints an arbitrator in a timely manner, but the two
(2) arbitrators fail to agree on and appoint a third arbitrator within the
required period, the arbitrators shall be dismissed without delay and the issue
of Fair Market Rental Value shall be submitted to binding arbitration under the
commercial arbitration rules of the American Arbitration Association; provided,
however, that in the event of any inconsistency between such arbitration rules
and the terms and conditions of this Paragraph 4.C.(iv), the terms and
conditions of this Paragraph 4.C.(iv) shall govern. If Landlord and Tenant each
fail to appoint an arbitrator in a timely manner, the matter to be decided shall
be submitted without delay to binding arbitration under the commercial
arbitration rules of the American Arbitration Association, subject to the
provisions of this Paragraph 4.C.(iv). If only one of the parties has given
notice of its determination of Fair Market Rental Value within thirty (30) days
after the Arbitration Referral Date, then such determination shall be the Fair
Market Rental Value for the Premises for the Extension Term. If Landlord and
Tenant both fail to give notice of their determination of Fair Market Rental
value within thirty (30) days after the Arbitration Referral Date, the
determination of Fair Market Rental Value shall be submitted without delay to
binding arbitration under the commercial arbitration rules of the American
Arbitration Association, subject to the provisions of this Paragraph 4.C.(iv).
The cost of the arbitration as provided for in this Paragraph 4.C.(iv) shall be
paid by the losing party. After the Monthly Rent for the Extension Term has been
set as provided in this Paragraph 4.C.(iv), the arbitrator(s) shall immediately
notify Landlord and Tenant, and Landlord and Tenant shall immediately execute an
amendment to this Lease stating the Monthly Rent for the Extension Term.
     5. RENT.
          A. Monthly Rent. Tenant shall pay to Landlord, in lawful money of the
United States, for each calendar month of the Term, net monthly rent (“Monthly
Rent”) as shown below, in advance, on the first day of each calendar month,
without abatement, deduction, claim, offset, prior notice or demand:

      Months of Term   Net Monthly Rent
 
   
01 - 02
  $0.00
03 - 14
  $17,278.80 per month/NNN
15 - 26
  $17,969.95 per month/NNN
27 - 38
  $18,688.75 per month/NNN
39 - 50
  $19,436.30 per month/NNN
51 - 62
  $20,213.75 per month/NNN

5



--------------------------------------------------------------------------------



 



          B. Additional Rent. Additionally, Tenant shall pay, as and with the
net Monthly Rent, Tenant’s Percentage of the estimated monthly Operating
Expenses, as adjusted from time to time, and as more specifically set forth in
Paragraph 17.C. Tenant shall deposit with Landlord upon execution of this Lease
the following amounts to be applied toward Rent due for the third (3rd) month of
the Term:

         
Monthly Rent (net)
  $ 17,278.80  
 
       
Tenant’s Percentage of Operating Expenses
  $ 5,157.00  
 
     
 
       
TOTAL
  $ 22,435.80  
 
     

All monies (except Monthly Rent) required to be paid by Tenant under this Lease,
including, without limitation, Operating Expenses, shall be deemed Additional
Rent.
          C. Prorations. If the Commencement Date is not the first (1st) day of
a month, or if the expiration date of this Lease is not the last day of a month,
a prorated installment of Rent based on a thirty (30) day month shall be paid
for the fractional month during which the Lease commences or expires.
     6. LATE PAYMENT CHARGES. Tenant acknowledges that late payment by Tenant to
Landlord of Rent and other charges provided for under this Lease will cause
Landlord to incur costs not contemplated by this Lease, the exact amount of such
costs being extremely difficult or impracticable to fix. Therefore, if any
installment of Rent or any other charge due from Tenant is not received by
Landlord within five (5) days of when due, Tenant shall pay to Landlord an
additional sum equal to five percent (5%) of the amount overdue as a late charge
for every month or portion thereof that the Rent or other charges remain unpaid.
The parties agree that this late charge represents a fair and reasonable
estimate of the costs that Landlord will incur by reason of the late payment by
Tenant.

         
Initials:
       
 
       
/s/ Illegible
  /s/ Illegible    
 
       
Landlord
  Tenant    

     7. SECURITY DEPOSIT. Tenant shall deposit with Landlord upon execution of
this Lease Twenty-Five Thousand and 00/100ths Dollars ($25,000.00) as security
for the full and faithful performance of every provision of this Lease to be
performed by Tenant (the “Security Deposit”). If Tenant defaults with respect to
any provision of this Lease, Landlord may apply all or any part of the Security
Deposit for the payment of any Rent or other sum in default, the repair of such
damage to the Premises or the payment of any other amount which Landlord may
spend

6



--------------------------------------------------------------------------------



 



or become obligated to spend by reason of Tenant’s default or to compensate
Landlord for any other loss or damage which Landlord may suffer by reason of
Tenant’s default to the full extent permitted by law. If any portion of the
Security Deposit is so applied, Tenant shall, within ten (10) days after written
demand therefor, deposit cash with Landlord in an amount sufficient to restore
the Security Deposit to its original amount. If Tenant is not otherwise in
default, the Security Deposit or any balance thereof shall be returned to Tenant
within thirty (30) days after the expiration of the Term.
     8. HOLDING OVER. If Tenant remains in possession of all or any part of the
Premises after the expiration of the Term, with the express or implied consent
of Landlord, such tenancy shall be month-to-month only and shall not constitute
a renewal or extension for any further term. Such month-to-month tenancy shall
be terminable by either Landlord or Tenant upon thirty (30) days’ prior written
notice by one to the other. If Tenant remains in possession either with or
without Landlord’s consent, Monthly Rent shall be increased to an amount equal
to one hundred fifty percent (150%) of the Monthly Rent payable during the last
month of the Term, unless otherwise agreed to by Landlord and Tenant and any
other sums due under this Lease shall be payable in the amount and at the times
specified in this Lease. Such month-to-month tenancy shall be subject to every
other term, condition, and covenant contained herein. If Tenant remains in
possession without Landlord’s consent, Tenant shall indemnify, defend and hold
Landlord harmless from all claims, costs and liabilities including attorneys’
fees and costs, arising from or in connection with Tenant remaining in
possession.
     9. TENANT IMPROVEMENTS. Tenant shall construct the Tenant Improvements
pursuant to the terms of EXHIBIT C.
     10. CONDITION OF PREMISES. Tenant shall take possession of the Premises in
its “AS IS” condition on the Effective Date (hereafter defined), subject to all
applicable laws, codes and ordinances. Landlord represents that it has not
received any written notice from any governmental authorities having
jurisdiction over the Project that the Premises are not in compliance with Title
III of the Americans with Disabilities Act of 1990, 42 U.S.C. 12101 et seq., or
California Title 24. Tenant acknowledges that neither Landlord nor Landlord’s
Agents have made any representations or warranties as to the suitability or
fitness of the Premises for the conduct of Tenant’s business, nor has Landlord
or Landlord’s Agents agreed to undertake any alterations, additions or
improvements to the Premises. Notwithstanding the foregoing to the contrary,
Landlord shall, at its sole cost and expense, upgrade the existing electrical
systems of the Premises and deliver 800amp/480 volt service via a meter that
reflects only Tenant’s use of power to an electrical distribution panel located
inside the Premises, all as more fully set out in the electrical engineering
drawings prepared by RK Electric and attached as EXHIBIT G hereto (“Electrical
Upgrade Work”), which drawings are hereby approved by Tenant; (the drawings
attached as EXHIBIT G hereto being referred to as the “Electrical Upgrade Work
Drawings”); provided, however, if Landlord uses the existing electrical power
supply for the Building to increase the existing electrical power service to the
Premises to the required 800 amp/480 volt electrical service, then Landlord may
make such changes or other modifications to the Electrical Upgrade Work Drawings
as Landlord determines reasonably necessary to reflect such use of the existing
electrical power supply for the Building. Electrical power pursuant to the
Electrical Upgrade Work shall be provided to the current electrical distribution
panel located in what is depicted as “Electrical Room 121” in the Premises as
shown on EXHIBIT G hereto (“Electrical

7



--------------------------------------------------------------------------------



 



Room 121”). Tenant shall be responsible for the temporary hook-up to the HDB
Panel within Electrical Room 121, and Landlord, as part of the Electrical
Upgrade Work, shall be responsible for the permanent hook-up to the HDB Panel
within Electrical Room 121 upon the completion of the Electrical Upgrade Work.
Subject to Paragraph 38.N, the Electrical Upgrade Work shall be completed by
October 1, 2008. Subject to reasonable temporary interruption, Landlord will
maintain the existing electrical service to the Premises which the Electrical
Upgrade Work is being performed.
     11. USE OF THE PREMISES.
          A. Tenant’s Use. Tenant shall use the Premises solely for (i) light
manufacturing, sales and storage of electronic and semiconductor equipment, and
(ii) training and office uses associated with the uses described in the
foregoing clause (i), and shall not use the Premises for any other purpose
without obtaining the prior written consent of Landlord, which consent shall not
be unreasonably withheld. Tenant agrees that the Project is subject and this
Lease is subordinate to the CC&Rs. Tenant acknowledges receipt of a copy of the
CC&Rs and further acknowledges that it has read the CC&Rs and knows the contents
thereof. From and after the Effective Date and throughout the Term, Tenant shall
faithfully and timely perform and comply with the CC&Rs and any modification or
amendments thereof, provided such modifications or amendments do not materially
increase Tenant’s obligations or decrease Tenant’s rights under this Lease.
          B. Compliance with Laws. Tenant shall not use the Premises or suffer
or permit anything to be done in or about the Premises or the Project which will
in any way conflict with any law, statute, zoning restriction, ordinance or
governmental law, rule, regulation or requirement of public authorities now in
force or which may hereafter be in force, relating to or affecting the
condition, use or occupancy of the Premises or the Project. Tenant shall not
commit any public or private nuisance or any other act or thing which might or
would disturb the quiet enjoyment of any other tenant of the Project or any
occupant of nearby property. Tenant shall place no loads upon the floors, walls
or ceilings in excess of the maximum designed load determined by Landlord or
which endanger the structure; nor place any harmful liquids in the drainage
systems; nor dump or store waste materials or refuse or allow such to remain
outside the Building proper, except in the enclosed trash areas provided. Tenant
shall not store or permit to be stored or otherwise placed any other material of
any nature whatsoever outside the Building; provided, however, Tenant shall be
permitted to have and use an exterior, enclosed storage area that is constructed
as part of the Tenant Improvements and that has been approved by Landlord as
part of the Tenant Improvements pursuant to the terms of EXHIBIT C hereto.
          C. Emissions. From and after the Effective Date and throughout the
Term of this Lease:
               (i) Permit any vehicle on the Project to emit exhaust which is in
violation of any governmental law, rule, regulation or requirement;
               (ii) Discharge, emit or permit to be discharged or emitted, any
liquid, solid or gaseous matter, or any combination thereof, into the
atmosphere, the ground or any body of water, which matter, as reasonably
determined by Landlord or any governmental entity with

8



--------------------------------------------------------------------------------



 



jurisdiction, does or may pollute or contaminate the same, or is or may become
radioactive, or may adversely affect (1) the health or safety of persons,
whether on the Premises, the Project, or elsewhere, (2) the condition, use or
enjoyment of the Premises or the Project or any other real or personal property
located on the Project or elsewhere, or (3) the Project or any of the
improvements constructed thereon, including buildings, foundations, pipes,
utility lines, landscaping or parking areas;
               (iii) Produce, or permit to be produced, any intense glare, light
or heat except within an enclosed or screened area, and then only in such manner
that the glare, light or heat shall not be discernible from outside the
Premises;
               (iv) Create, or permit to be created, any sound pressure level
which will interfere with the quiet enjoyment of any real property outside the
Project, or which will create a nuisance or violate any governmental law, rule,
regulation or requirement;
               (v) Create or permit to be created any ground vibration that is
discernible outside the Premises; or
               (vi) Transmit, receive or permit to be transmitted or received,
any electromagnetic, microwave or other radiation which is harmful or hazardous
to any person or property in, on or about the Project or elsewhere.
          D. Hazardous Materials.
               (i) Tenant agrees to complete prior to Lease execution the
questionnaire attached to the Lease as EXHIBIT E (the “Hazardous Materials
Questionnaire”). Tenant represents and warrants that the information completed
by Tenant in the Hazardous Materials Questionnaire is true and complete. Tenant
agrees to immediately inform Landlord in writing if any of the information
contained in the Hazardous Materials Questionnaire becomes untrue, inaccurate or
incomplete.
               (ii) Tenant shall not cause or permit any Hazardous Materials, to
be generated, brought onto, used, stored, or disposed of in or about the
Premises, the Building or any other portion of the Project, by Tenant or its
agents, employees, contractors, subtenants, or invitees (collectively, “Tenant’s
Agents”), except for standard office supplies and standard janitorial supplies
which may be Hazardous Materials but only to the extent that such supplies (and
the quantities thereof) are normally used in connection with general office
uses. Any handling, transportation, storage, treatment, disposal or use of
Hazardous Materials by Tenant and Tenant’s Agents in or about the Premises,
shall strictly comply with all applicable Hazardous Materials Laws. Tenant shall
indemnify, defend upon demand with counsel reasonably acceptable to Landlord,
and hold harmless Landlord and Landlord’s partners, agents, employees,
contractors, and invitees from and against any and all liabilities, losses,
claims, damages, lost profits, consequential damages, interest, penalties,
fines, monetary sanctions, attorneys’ fees, experts’ fees, court costs,
remediation costs, investigation costs, and other expenses which result from or
arise in any manner whatsoever out of the use, storage, treatment,
transportation, release, or disposal of Hazardous Materials on or about the
Premises or the Project by Tenant or Tenant’s Agents.

9



--------------------------------------------------------------------------------



 



               (iii) If the presence of Hazardous Materials in, on, or about the
Premises or the Project caused or permitted by Tenant or Tenant’s Agents results
in contamination or deterioration of water or soil resulting in a level of
contamination greater than the levels established as acceptable by any
governmental agency having jurisdiction over such contamination, then Tenant
shall promptly take any and all action necessary to investigate and remediate
such contamination if required by Law or as a condition to the issuance or
continuing effectiveness of any governmental approval which relates to the use
of the Premises or any part thereof. Tenant shall further be solely responsible
for, and shall defend, indemnify, and hold Landlord and Landlord’s agents,
partners, subsidiaries, directors, officers, employees, contractors, and
invitees harmless from and against, all claims, costs and liabilities, including
attorney’s fees and costs, arising out of or in connection with any
investigation and remediation required hereunder to return the Premises to its
condition existing prior to the appearance of such Hazardous Materials.
               (iv) Landlord and Tenant shall each give written notice to the
other as soon as reasonably practicable of (i) any Hazardous Materials which
relates to the Premises, and (ii) any contamination of the Premises or the
Project by Hazardous Materials which constitutes a violation of any Hazardous
Materials Law. Tenant and Tenant’s Agents shall not bring Hazardous Materials of
types or quantities differing from those set forth in the Hazardous Materials
Questionnaire without first obtaining the written permission of the Landlord. At
any time during the Lease term, Tenant shall, within five (5) days after written
request therefor received from Landlord, disclose in writing all Hazardous
Materials that are being used by Tenant or Tenant’s Agents on the Premises, the
nature of such use, and the manner of storage and disposal.
               (v) Landlord may cause testing wells to be installed on or about
the Outside Area of the Project, and may cause the ground water to be tested to
detect the presence of Hazardous Materials by the use of such tests as are then
customarily used for such purposes, provided that Landlord shall use diligent
efforts to minimize any inconvenience or disruption to Tenant’s business in
connection with such installation. If Tenant so requests, Landlord shall supply
Tenant with copies of such test results. The cost of such tests and of the
installation, maintenance, repair and replacement of such wells shall be paid by
Tenant if such tests disclose the existence of facts which give rise to
liability of Tenant pursuant to its indemnity given in Paragraph 11.D(ii) or
(iii).
               (vi) As used herein, the term “Hazardous Material,” means any
hazardous or toxic substance, material or waste which is or becomes regulated by
any local governmental authority, the State of California or the United States
Government. The term “Hazardous Material,” includes, without limitation,
petroleum products, asbestos, PCB’s, and any material or substance which is
(i) defined as hazardous or extremely hazardous pursuant to Section 66160 of
Title 26 of the California Code of Regulations, Division 22, (ii) defined as a
“hazardous waste” pursuant to Section 1004 of the Federal Resource Conservation
and Recovery Act, 42 U.S.C., Section 6901 et seq. (42 U.S.C. Section 6903), or
(iii) defined as a “hazardous substance” pursuant to Section 101 of the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.,
Section 9601 et seq. (42 U.S.C. 6901). As used herein the term “Hazardous
Material Law” shall mean any statute, law, ordinance, or regulation of any
governmental body or agency (including the U.S. Environmental Protection Agency,
the

10



--------------------------------------------------------------------------------



 



California Regional Water Quality Control Board, and the California Department
of Health Services) which regulates the use, storage, release or disposal of any
Hazardous Material.
               (vii) The obligations of Landlord and Tenant under this
Paragraph 11.D shall survive the expiration or earlier termination of the Lease
term. The rights and obligations of Landlord and Tenant with respect to issues
relating to Hazardous Materials are exclusively established by this
Paragraph 11.D. In the event of any inconsistency between any other part of the
Lease and this Paragraph 11.D, the terms of this Paragraph 11.D shall control.
     12. QUIET ENJOYMENT. Landlord covenants that Tenant, upon performing the
terms, conditions and covenants of this Lease, shall have quiet and peaceful
possession of the Premises as against any person claiming the same by, through
or under Landlord.
     13. ALTERATIONS. Tenant shall not make or permit any Alterations in, on or
about the Premises, except for nonstructural Alterations not exceeding Five
Thousand Dollars ($5,000.00) in cost per calendar year, without the prior
written consent of Landlord, and according to plans and specifications approved
in writing by Landlord, which consent shall not be unreasonably withheld. With
regard to Alterations not requiring Landlord’s consent, Tenant shall provide
Landlord copies of all plans and specifications therefor prior to the
construction thereof. Notwithstanding the foregoing Tenant shall not, without
the prior written consent of Landlord, make any: (i) Alterations to the
structure or exterior of the Building; (ii) Alterations to and penetrations of
the roof of the Building; and (iii) Alterations visible from outside the
Premises, to which Landlord may withhold Landlord’s consent on wholly aesthetic
grounds. All Alterations shall be installed at Tenant’s sole expense, in
compliance with all applicable laws and the CC&Rs, by a licensed contractor,
shall be done in a good and workmanlike manner conforming in quality and design
with the Premises existing as of the Commencement Date, and shall not diminish
the value of either the Building or the Premises. All Alterations made by Tenant
shall be and become the property of Landlord upon installation and shall not be
deemed Tenant’s Personal Property. Notwithstanding any other provision of this
Lease, Tenant shall be solely responsible for the maintenance and repair of any
and all Alterations made by it to the Premises. Tenant shall give Landlord
written notice of Tenant’s intention to perform work on the Premises, whether or
not Landlord’s consent is required, at least twenty (20) days prior to the
commencement of such work to enable Landlord to post and record a Notice of
Nonresponsibility or other notice deemed proper before the commencement of any
such work. Landlord, at Landlord’s option exercisable at the time of giving its
consent to any Alterations if such consent is required, or exercisable at any
time prior to the expiration or earlier termination of the Term if no consent by
Landlord is required, may require Tenant to remove some or all of any
Alterations made by Tenant. If Landlord requires removal of some or all of the
Alterations made by Tenant, then Tenant, at Tenant’s sole cost and expense and
prior to the expiration or earlier termination of the Term, shall so remove such
Alterations.
     14. SURRENDER OF THE PREMISES. Upon the expiration or earlier termination
of the Term, Tenant shall surrender the Premises to Landlord in its condition
existing as of the completion of the Tenant Improvements, normal wear and tear
and fire or other casualty excepted and Alterations which Landlord has not
required be removed from the Premises upon the expiration or earlier termination
of the Term pursuant to Paragraph 13 also excepted, with all interior walls
repaired and repainted if marked or damaged, all carpets shampooed and cleaned,

11



--------------------------------------------------------------------------------



 



all broken, marred or nonconforming acoustical ceiling tiles replaced, all
windows washed, the plumbing and electrical systems and lighting in good order
and repair, including replacement of any burned out or broken light bulb or
ballasts, and all floors cleaned and waxed, all to the reasonable satisfaction
of Landlord. Also prior to the expiration or earlier termination of the Term,
Tenant shall, at its sole cost and expense, remove all Tenant’s Personal
Property from the Premises. Tenant at its sole cost and expense shall repair any
damage and perform any restoration work to the Premises caused by Tenant’s
removal of Alterations required to be removed by Tenant and Tenant’s removal of
Tenant’s Personal Property. If Tenant fails to remove the Alterations required
to be removed by Tenant and/or fails to remove Tenant’s Personal Property, and
such failure continues after the expiration or earlier termination of the Term,
Landlord may retain such property and all rights of Tenant with respect to it
shall cease, or, with respect to Tenant’s Personal Property, Landlord may place
all or any portion of Tenant’s Personal Property in public storage for Tenant’s
account. Tenant shall be liable to Landlord for costs of removal of any
Alterations required to be removed by Tenant which are not removed by Tenant and
removal of any of Tenant’s Personal Property which are not removed by Tenant,
the storage and transportation costs of same, and the cost of repairing and
restoring the Premises, together with interest at the Interest Rate from the
date of expenditure by Landlord. If the Premises are not so surrendered at the
expiration or earlier termination of the Term, Tenant shall indemnify, defend
and hold Landlord and Landlord’s Agents harmless against all claims, costs and
liabilities, including attorneys’ fees and costs, resulting from Tenant’s delay
in so surrendering the Premises.
     15. PERSONAL PROPERTY TAXES. Tenant shall pay prior to delinquency all
taxes assessed or levied against Tenant’s Personal Property in, on or about the
Premises or elsewhere. When possible, Tenant shall cause its Personal Property
to be assessed and billed separately from the real or personal property of
Landlord.
     16. UTILITIES AND SERVICES. Tenant shall be responsible for and shall pay
promptly all charges for water, gas, electricity, telephone, refuse pickup,
janitorial service and all other utilities, materials and services furnished
directly to or used by Tenant in, on or about the Premises from and after the
Effective Date and throughout the Term, together with any taxes thereon. If such
utilities are not separately metered to the Premises, Landlord shall bill Tenant
for Tenant’s pro rata share based on Tenant’s Percentage or other equitable
basis as determined by Landlord. Landlord shall not be liable in damages or
otherwise for any failure or interruption of any utility service or other
service furnished to the Premises, except that resulting from the willful
misconduct of Landlord.
     17. REPAIR AND MAINTENANCE.
          A. Landlord’s Obligations. Landlord shall maintain in good order,
condition and repair the foundation and subflooring of the Building, the roof of
the Building (including the roof membrane), exterior walls, interior bearing or
structural walls of the Building (excluding, however, interior wall surfaces),
the fire-sprinkler system for the Building, and the HVAC system for the
Building, except for any damage thereto caused by the negligence or willful acts
or omissions of Tenant or of Tenant’s agents, employees or invitees, or by
reason of the failure of Tenant to perform or comply with any terms of this
Lease, or caused by Alterations made by Tenant or by Tenant’s agents, employees
or contractors. Landlord also shall maintain the Outside

12



--------------------------------------------------------------------------------



 



Area in good order, condition and repair. Landlord shall at all times have
exclusive control of the Outside Area, including the right to grant easements or
other rights of access to third parties, and may at any time temporarily close
any part thereof, exclude and restrain anyone from any part thereof, except the
bona fide customers, employees and invitees of Tenant who use the Outside Area
in accordance with the rules and regulations as Landlord may from time to time
promulgate, and may change the configuration of the Outside Area. In exercising
any such rights, Landlord shall make a reasonable effort to minimize any
disruption of Tenant’s business. It is an express condition precedent to all
obligations of Landlord to repair that Tenant shall have notified Landlord of
the need for such repairs. Tenant waives the provisions of Sections 1941 and
1942 of the California Civil Code and any similar or successor law regarding
Tenant’s right to make repairs and deduct the expenses of such repairs from the
Rent due under this Lease.
          B. Tenant’s Obligations. Tenant shall at all times and at its own
expense clean, keep and maintain in good order, condition and repair every part
of the Premises which is not within Landlord’s obligation pursuant to
Paragraph 17.A. Tenant’s repair and maintenance obligations shall include all
plumbing and sewage facilities within the Premises, fixtures, interior walls and
ceiling, floors, windows, doors, entrances, plateglass, showcases, skylights,
all electrical facilities and equipment, including lighting fixtures, lamps,
fans and any exhaust equipment and systems, any automatic fire extinguisher
equipment within the Premises, electrical motors and all other appliances and
equipment of every kind and nature located in, upon or about the Premises.
Tenant shall also be responsible for all pest control within the Premises.
          C. Reimbursement by Tenant.
               (i) Tenant to Pay Operating Expenses. Tenant shall pay Landlord
monthly, as Additional Rent, Tenant’s Percentage of Operating Expenses;
provided, however, and notwithstanding any provision of this Lease to the
contrary, Tenant shall pay Landlord, in accordance with this Paragraph 17.C.,
the entire amount (and not just Tenant’s Percentage) of any Operating Expenses
incurred by Landlord which relate solely to the Premises or which are incurred
solely for or on behalf of Tenant.
               (ii) Operating Expenses. As used herein, the term “Operating
Expenses” shall mean all costs and expenses of any kind or nature whatsoever
incurred by Landlord in connection with the ownership, operation, management,
maintenance, and repair of the Outside Area and the Building, or any portions
thereof, including, without limitation the following: the cost of annual roof
inspections; all charges, costs, expenses, wages, services, benefits, insurance
and payroll taxes or fees for all parties (including employees, contractors, or
affiliates of Landlord) providing services in connection with the operation,
maintenance, repair, supervision and/or security of the Building and or the
Outside Area (provided that Landlord, in its sole and absolute discretion, may,
but shall not be obligated to, provide any security services for the Building or
the Outside Area), including taxes, insurance and benefits relating thereto; the
rental cost and overhead of any office and storage space used to provide such
services; cost of all supplies, materials and labor used in the operation,
repair, replacement and maintenance of the Building and the Outside Area; all
cost of repairs and general maintenance of the Building and the Outside Area
(excluding repairs and general maintenance paid for by proceeds of insurance or
by Tenant or other third parties); all cost of repairs and general maintenance
of the HVAC system for the Building, including, without limitation, the cost of
preventative maintenance

13



--------------------------------------------------------------------------------



 



contracts and other periodic inspections; all cost of resurfacing and restriping
of the parking area of the Project; all cost of painting, sweeping, maintenance
and repair of sidewalks, fountains, curbs and signs, landscape sprinkler
systems, planting and landscaping; all cost of lighting and other utilities; all
cost of installing, maintaining, or repairing directional signs and other
markers and bumpers; all cost of maintenance and repair of any fire protection
systems, lighting systems, storm drainage systems, and any other utility system;
all cost of garbage, trash, rubbish and waste removal; all costs with respect to
repairs and maintenance of utility facilities (including pipes and conduits)
serving more than one tenant; depreciation on maintenance and operating
machinery and equipment (if owned) and rental paid for such machinery and
equipment (if rented); premiums for commercial liability insurance covering the
Project; premiums for all risk or causes of loss-special form insurance and, at
Landlord’s option, earthquake insurance on the Building; premiums for insurance
against loss of rents for a period of twelve (12) months from the date of the
loss; Real Property Taxes; the management fee for the manager of the Building;
and all cost of any capital improvements made to the Building or the Outside
Area to reduce operating costs, to comply with governmental rules and
regulations enacted after completion of the Building, to replace the roof
(including the roof membrane) of the Building, to replace the HVAC system for
the Building or any portion thereof, or to resurface the parking areas of the
Project. The cost of any capital improvements, together with interest thereon,
shall be amortized over the useful life of the improvement and only the annual
amortized cost of such item shall be included in Operating Expenses annually.
               (iii) Exclusions from Operating Expenses. Notwithstanding
anything to the contrary contained in this Lease, Operating Expenses shall not
include the following: (a) costs expended in the original construction of the
Building and the Project; (b) costs of alterations or improvements made to the
Premises or the premises of other tenants of the Project; (c) depreciation,
interest and principal payments on mortgages, ground rents, and other debt
costs, if any; (d) expenses resulting from the sole negligence of Landlord or
its Agents; (e) legal fees, leasing commissions, advertising expenses and other
expenses incurred in connection with the leasing of the Project; (f) costs for
which Landlord is reimbursed by insurance; (g) services provided to other
tenants in the Building or the Project which are not provided to Tenant;
(h) fines, penalties, and interest; (i) costs incurred by Landlord to correct
defects in the construction of the Building or the Project; and (j) costs to
repair or maintain the structural parts of the Building, which are agreed for
purposes of this Lease to be the foundation, the subflooring, the roof structure
(but not the roof membrane), the exterior walls, and the interior bearing walls
(but not the interior wall surfaces).
               (iv) Monthly Payments. From and after the Commencement Date,
Tenant shall pay to Landlord on the first day of each calendar month of the Term
Tenant’s Percentage of the estimated monthly Operating Expenses incurred by
Landlord. The foregoing estimated monthly charges may be adjusted by Landlord at
the end of any calendar quarter on the basis of Landlord’s experience and
reasonably anticipated costs. Any such adjustment shall be effective as of the
calendar month next succeeding receipt by Tenant of written notice of such
adjustment. Within one hundred twenty (120) days following the end of each
calendar year Landlord shall furnish Tenant a statement of such actual expenses
(“Actual Expenses”) for the calendar year and the payments made by Tenant with
respect to such period. If Tenant’s payments for the Operating Expenses do not
equal the amount of the Actual Expenses, Tenant shall pay Landlord the
deficiency within thirty (30) days after receipt of such statement. If Tenant’s

14



--------------------------------------------------------------------------------



 



payments exceed the Actual Expenses, Landlord shall offset the excess against
the Operating Expenses thereafter becoming due to Landlord. There shall be
appropriate adjustments of the Operating Expenses as of the Commencement Date
and expiration of the Term.
          D. Compliance with Governmental Regulations. Tenant shall, at its
cost, comply with, including the making by Tenant of any Alteration to the
Premises, all present and future regulations, rules, laws, ordinances, and
requirements of all governmental authorities (including, without limitation,
state, municipal, County and federal governments and their departments, bureaus,
boards and officials) arising from Tenant’s use or occupancy of the Premises.
     18. LIENS. Tenant shall keep the Building and the Project free from any
liens arising out of any work performed, materials furnished or obligations
incurred by or on behalf of Tenant and shall indemnify, defend and hold Landlord
and Landlord’s Agents harmless from all claims, costs and liabilities, including
attorneys’ fees and costs, in connection with or arising out of any such lien or
claim of lien. Tenant shall cause any such lien imposed to be released of record
by payment or posting of a proper bond acceptable to Landlord within ten
(10) days after written request by Landlord. Tenant shall give Landlord written
notice of Tenant’s intention to perform work on the Premises which might result
in any claim of lien at least ten (10) days prior to the commencement of such
work to enable Landlord to post and record a Notice of Nonresponsibility. If
Tenant fails to so remove any such lien within the prescribed ten (10) day
period, then Landlord may do so at Tenant’s expense and Tenant shall reimburse
Landlord for such amounts upon demand. Such reimbursement shall include all
costs incurred by Landlord including Landlord’s reasonable attorneys’ fees with
interest thereon at the Interest Rate.
     19. LANDLORD’S RIGHT TO ENTER THE PREMISES. Tenant shall permit Landlord
and Landlord’s Agents to enter the Premises at all reasonable times with
reasonable notice, except for emergencies in which case no notice shall be
required, to inspect the same, to post Notices of Nonresponsibility and similar
notices, to show the Premises to interested parties such as prospective lenders,
to make necessary repairs, to discharge Tenant’s obligations hereunder when
Tenant has failed to do so within a reasonable time after written notice from
Landlord, and at any reasonable time within one hundred and eighty (180) days
prior to the expiration or earlier termination of the Term, to place upon the
Building and the Outside Area ordinary “For Lease” signs and to show the
Premises to prospective tenants. The above rights are subject to reasonable
security regulations of Tenant, and to the requirement that Landlord shall at
all times act in a manner to cause the least possible physical interference with
Tenant’s business.
     20. SIGNS. The location, size, design, color and other physical aspects of
Tenant’s identification signage shall comply with the sign criteria for the
Project attached as EXHIBIT F and shall be subject to the Landlord’s written
approval prior to installation (which shall not be unreasonably withheld), the
CC&Rs, and any appropriate municipal or other governmental approvals. The cost
of Tenant’s signs, their installation, maintenance and removal expense shall be
Tenant’s sole expense. If Tenant fails to maintain its signs, or, if Tenant
fails to remove its signs upon termination of this Lease, Landlord may do so at
Tenant’s expense and Tenant’s reimbursement to Landlord for such amounts shall
be deemed Additional Rent.

15



--------------------------------------------------------------------------------



 



     21. INSURANCE.
          A. Indemnification. Tenant hereby agrees to defend, indemnify and hold
harmless Landlord and Landlord’s Agents from and against any and all claims,
damage, loss, liability or expense including attorneys’ fees and legal costs
suffered directly or by reason of any claim, suit or judgment brought by or in
favor of any person or persons for damage, loss or expense due to, but not
limited to, bodily injury and property damage sustained by such person or
persons which arises out of, is occasioned by or in any way attributable to the
use or occupancy of the Premises or the Project or any part thereof and adjacent
areas by Tenant, the acts or omissions of the Tenant, its agents, employees or
any contractors brought onto the Premises or the Project by Tenant, except to
the extent caused by the negligence or willful misconduct of Landlord or
Landlord’s Agents. Tenant agrees that the obligations assumed herein shall
survive the termination or expiration of this Lease. The foregoing indemnity
shall not apply, however, to any claims, damage, loss, liability or expense
arising out of or in connection with the presence of any Hazardous Materials in,
on or about the Project, which indemnity shall be governed solely by the
provisions of Paragraph 11.D.
          B. Tenant’s Insurance. Commencing on the Effective Date and continuing
throughout the Term, Tenant agrees to maintain in full force and effect, at its
own expense, for the protection of Tenant and Landlord, as their interests may
appear, policies of insurance issued by a responsible carrier or carriers
acceptable to Landlord which afford the following coverages:
               (i) Commercial general liability insurance in an amount not less
than Five Million and no/l00ths Dollars ($5,000,000.00) combined single limit
for both bodily injury and property damage which includes blanket contractual
liability broad form property damage, personal injury, completed operations and
products liability, naming Landlord and Landlord’s Agents as additional
insureds.
               (ii) “Special Causes of Loss” form property insurance on the
Tenant Improvements and any Alterations made by Tenant. Such insurance shall be
in the full amount of the replacement cost thereof, as the same may from time to
time increase as a result of inflation or otherwise, and shall be in a form
providing coverage comparable to the coverage provide in the standard ISO
“Special Causes of Loss” form. As long as this Lease is in effect, the proceeds
from policies of such insurance shall be used for the repair and replacement of
Tenant Improvements and any Alterations made by Tenant
               (iii) “Special Causes of Loss” form property insurance
(including, without limitation, vandalism, malicious mischief, inflation
endorsement, and sprinkler leakage endorsement) on Tenant’s Personal Property
located on or in the Premises. Such insurance shall be in the full amount of the
replacement cost, as the same may from time to time increase as a result of
inflation or otherwise, and shall be in a form providing coverage comparable to
the coverage provided in the standard ISO “Special Causes of Loss” form. As long
as this Lease is in effect, the proceeds of such policy shall be used for the
repair and replacement of such items so insured. Landlord shall have no interest
in the insurance proceeds on Tenant’s Personal Property.
          C. Premises Insurance. During the Term Landlord shall maintain
“Special Causes of Loss” form property insurance (including inflation
endorsement, sprinkler leakage

16



--------------------------------------------------------------------------------



 



endorsement and, at Landlord’s option, boiler and machinery insurance,
earthquake and flood coverage) on the Building, excluding coverage of all the
Tenant Improvements, all Alterations made by Tenant, and Tenant’s Personal
Property located on or in the Premises. Such insurance shall also include
insurance against loss of rents on a “Special Causes of Loss” form basis,
including, at Landlord’s option, earthquake and flood, in an amount equal to the
Monthly Rent and Additional Rent, and any other sums payable under the Lease,
for a period of at least twelve (12) months commencing on the date of loss. Such
insurance shall name Landlord and its Agents as named insureds and include a
lender’s loss payable endorsement in favor of Landlord’s lender (Form 438 BFU
Endorsement). If the Project insurance premiums are increased after the
Commencement Date, due to an increase in the value of the Building or its
replacement cost, Tenant shall pay Tenant’s Percentage of such increase within
ten (10) days of notice of such increase. If such insurance premiums are
increased due to Tenant’s use of the Premises, improvements installed by Tenant,
or any other cause solely attributable to Tenant, Tenant shall pay the full
amount of the increase.
          D. Waiver of Subrogation. Landlord and Tenant each hereby waive all
rights of recovery against the other on account of loss or damage occasioned to
such waiving party for its property or the property of others under its control
to the extent that such loss or damage is insured against under any insurance
policies which may be in force at the time of such loss or damage. Tenant and
Landlord shall, upon obtaining policies of insurance required hereunder, give
notice to the insurance carrier that the foregoing mutual waiver of subrogation
is contained in this Lease and Tenant and Landlord shall cause each insurance
policy obtained by such party to provide that the insurance company waives all
right of recovery by way of subrogation against either Landlord or Tenant in
connection with any damage covered by such policy.
          E. Increased Coverage. Upon demand, Tenant shall provide Landlord, at
Tenant’s expense, with such increased amount of existing insurance, and such
other insurance as Landlord or Landlord’s lender may reasonably require to
afford Landlord and Landlord’s lender adequate protection.
          F. Co-lnsurer. If, on account of the failure of Tenant to comply with
the foregoing provisions, Landlord is adjudged a co-insurer by its insurance
carrier, then, any loss or damage Landlord shall sustain by reason thereof,
including attorneys’ fees and costs, shall be borne by Tenant and shall be
immediately paid by Tenant upon receipt of a bill therefor and evidence of such
loss.
          G. Insurance Requirements. All insurance required to be maintained by
Tenant under this Lease shall be in a form satisfactory to Landlord and shall be
carried with companies that have a general policy holder’s rating of not less
than “A” and a financial rating of not less than Class “X” in the most current
edition of Best’s Insurance Reports; shall provide that such policies shall not
be subject to material alteration or cancellation except after at least thirty
(30) days’ prior written notice to Landlord; and shall be primary as to
Landlord. The policy or policies, or duly executed certificates for them,
together with satisfactory evidence of payment of the premium thereon shall be
deposited with Landlord prior to the Commencement Date, and upon renewal of such
policies, not less than thirty (30) days prior to the expiration of the term of
such coverage. If Tenant fails to procure and maintain the insurance required
hereunder,

17



--------------------------------------------------------------------------------



 



Landlord may, but shall not be required to, order such insurance at Tenant’s
expense and Tenant shall reimburse Landlord. Such reimbursement shall include
all costs incurred by Landlord including Landlord’s reasonable attorneys’ fees,
with interest thereon at the Interest Rate.
          H. Landlord’s Disclaimer. Landlord and Landlord’s Agents shall not be
liable for any loss or damage to persons or property resulting from fire,
explosion, falling plaster, glass, tile or sheetrock, steam, gas, electricity,
water or rain which may leak from any part of the Building or from the pipes,
appliances or plumbing works therein or from the roof, street or subsurface, or
any other cause whatsoever, unless caused by or due to the sole negligence or
willful acts of Landlord. Tenant shall give prompt written notice to Landlord in
case of a casualty, accident or repair needed in the Premises.
     22. DAMAGE OR DESTRUCTION.
          A. Landlord’s Obligation to Rebuild. If the Premises or the Building
is damaged or destroyed, Landlord shall promptly and diligently repair the same
unless either Landlord or Tenant has the right to terminate this Lease as
provided herein and either party has elected to so terminate .
          B. Right to Terminate. Landlord shall have the right to terminate this
Lease in the event any of the following events occurs:
               (i) Insurance proceeds are not available to pay one hundred
percent (100%) of the cost of such repair, excluding the deductible for the
insurance policy under which the insurance proceeds are payable and for which
deductible Tenant shall be responsible to reimburse Landlord as part of the
Operating Expenses;
               (ii) The Premises cannot, with reasonable diligence, be fully
repaired by Landlord within one hundred twenty (120) days after the date of the
damage or destruction; or
               (iii) The Premises cannot be safely repaired because of the
presence of hazardous factors, including, but not limited to, earthquake faults,
radiation, chemical waste and other similar dangers.
          If Landlord elects to terminate this Lease, Landlord shall give Tenant
written notice of its election to terminate within thirty (30) days after such
damage or destruction, and this Lease shall terminate fifteen (15) days after
the date Tenant receives such notice. If Landlord elects not to terminate the
Lease, subject to Tenant’s termination right set forth below, Landlord shall
promptly commence the process of obtaining necessary permits and approvals and
repair of the Premises or the Building as soon as practicable, and this Lease
will continue in full force and effect. All insurance proceeds from insurance
under Paragraph 21, excluding proceeds for under Tenant’s liability insurance
and for Tenant’s Personal Property and under Paragraph 21.C., shall be disbursed
and paid to Landlord. Tenant shall be required to pay to Landlord the amount of
any deductibles payable in connection with any insured casualties, unless the
casualty was caused by the sole negligence or willful misconduct of Landlord.

18



--------------------------------------------------------------------------------



 



          Tenant shall have the right to terminate this Lease, if the Premises
cannot, with reasonable diligence and subject to Tenant delays, be fully
repaired within one hundred eighty (180) days from the date of damage or
destruction. The determination of the estimated repair period shall be made by
Landlord in its good faith business judgment within thirty (30) days after such
damage or destruction. Landlord shall deliver written notice of the repair
period to Tenant after such determination has been made and Tenant shall
exercise its right to terminate this Lease, if at all, within ten (10) days of
receipt of such notice from Landlord. If this Lease is terminated by either
party as permitted herein, Landlord shall refund to Tenant any prepaid Rent
allocable to the period following the date of the casualty.
          Notwithstanding anything to the contrary herein, in the event of any
termination of this Lease as provided for in this Paragraph 22, all insurance
proceeds payable under policies maintained by Tenant under Paragraph 21.B.(ii)
shall be disbursed and paid to Landlord.
          C. Limited Obligation to Repair. Landlord’s obligation, should it
elect or be obligated to repair or rebuild, shall be limited to the Premises or
the Building, as the case may be, as any or all of the same existed immediately
prior to the casualty, excluding, however, the Tenant Improvements and any
Alterations made by Tenant.
          D. Abatement of Rent. Rent shall be temporarily abated proportionately
during any period when, by reason of such damage or destruction, Landlord and
Tenant reasonably determine that there is substantial interference with Tenant’s
use of the Premises, having regard to the extent to which Tenant may be required
to discontinue Tenant’s use of the Premises. Such abatement shall commence upon
such damage or destruction and end upon substantial completion by Landlord of
the repair or reconstruction which Landlord is obligated or undertakes to do.
Tenant shall not be entitled to any other compensation or damages from Landlord
for loss of the use of the Premises, damage to Tenant’s Personal Property or any
inconvenience occasioned by such damage, repair or restoration. Tenant hereby
waives the provisions of Section 1932, Subdivision 2, and Section 1933,
Subdivision 4, of the California Civil Code and the provisions of any similar
law hereinafter enacted.
          E. Damage Near End of Term. Anything herein to the contrary
notwithstanding, if the Premises or the Building is destroyed or damaged during
the last twelve (12) months of the Term, then Landlord or Tenant may, at its
option, cancel and terminate this Lease as of the date of the occurrence of such
damage. If neither Landlord nor Tenant elects to so terminate this Lease, the
repair of such damage shall be governed by Paragraphs 22.A. and 22.B.
     23. CONDEMNATION. If title to all of the Premises or Building or so much
thereof is taken for any public or quasi-public use under any statute or by
right of eminent domain so that reconstruction of the Premises or Building will
not, in Landlord’s and Tenant’s mutual opinion, result in the Premises being
reasonably suitable for Tenant’s continued occupancy for the uses and purposes
permitted by this Lease, this Lease shall terminate as of the date that
possession of the Premises or Building or part thereof be taken, and Landlord
shall refund to Tenant any prepaid Rent allocable to the period following the
date of the taking. A sale by Landlord to any authority having the power of
eminent domain, either under threat of condemnation or while condemnation
proceedings are pending, shall be deemed a taking under the power of eminent
domain for all purposes of this paragraph.

19



--------------------------------------------------------------------------------



 



          If any part of the Premises or Building is taken and the remaining
part is reasonably suitable for Tenant’s continued occupancy for the purposes
and uses permitted by this Lease, this Lease shall, as to the part so taken,
terminate as of the date that possession of such part of the Premises or
Building is taken. The Rent and other sums payable hereunder shall be reduced in
the same proportion that Tenant’s use and occupancy of the Premises is reduced.
If any portion of the Outside Area is taken, Tenant’s Rent shall be reduced only
if such taking materially interferes with Tenant’s use of the Outside Area and
then only to the extent that the fair market rental value of the Premises is
diminished by such partial taking. If the parties disagree as to the amount of
Rent reduction, the matter shall be resolved by arbitration and such arbitration
shall comply with and be governed by the California Arbitration Act,
Sections 1280 through 1294.2 of the California Code of Civil Procedure. Each
party hereby waives the provisions of Section 1265.130 of the California Code of
Civil Procedure allowing either party to petition the Superior Court to
terminate this Lease in the event of a partial taking of the Project or
Premises.
          No award for any partial or entire taking shall be apportioned. Tenant
assigns to Landlord its interest in any award which may be made in such taking
or condemnation, together with any and all rights of Tenant arising in or to the
same or any part thereof. Nothing contained herein shall be deemed to give
Landlord any interest in or require Tenant to assign to Landlord any separate
award made to Tenant for the taking of Tenant’s Personal Property, for the
interruption of Tenant’s business, or its moving costs.
     24. ASSIGNMENT AND SUBLETTING.
          A. Landlord’s Consent. Tenant shall not enter into a Sublet without
Landlord’s prior written consent, which consent shall not be unreasonably
withheld. Any attempted or purported Sublet without Landlord’s prior written
consent shall be void and confer no rights upon any third person and, at
Landlord’s election, shall terminate this Lease. Each Subtenant shall agree in
writing, for the benefit of Landlord, to assume, to be bound by, and to perform
the terms, conditions and covenants of this Lease to be performed by Tenant.
Notwithstanding anything contained herein, Tenant shall not be released from
personal liability for the performance of each term, condition and covenant of
this Lease by reason of Landlord’s consent to a Sublet unless Landlord
specifically grants such release in writing.
          B. Information to be Furnished. If Tenant desires at any time to
Sublet the Premises or any portion thereof, it shall first notify Landlord of
its desire to do so and shall submit in writing to Landlord: (i) the name and
identity of the proposed Subtenant; (ii) the nature of the proposed Subtenant’s
business to be carried on in the Premises; (iii) the terms and provisions of the
proposed Sublet and a copy of the proposed Sublet form containing a description
of the subject premises; and (iv) such financial information, including
financial statements, as Landlord may reasonably request concerning the proposed
Subtenant.
          C. Landlord’s Alternatives. Within thirty (30) days after Landlord’s
receipt of the information specified in Paragraph 24.B., Landlord shall, by
written notice to Tenant, elect: (i) if the proposed Sublet is a sublease, then
to terminate this Lease as of the commencement date stated in the proposed
sublease with respect to all or any portion of the

20



--------------------------------------------------------------------------------



 



Premises Tenant proposes to sublease, or if the proposed Sublet is an assignment
of Tenant’s interest in the Lease, then to terminate this Lease as of the
commencement date stated in the proposed assignment; (ii) to consent to the
Sublet by Tenant; or (iii) to refuse its consent to the Sublet. If Landlord
proceeds under Paragraph 24.C.(ii) and consents to the Sublet, Tenant may
thereafter enter into a valid Sublet of the Premises or portion thereof, upon
the terms and conditions and with the proposed Subtenant set forth in the
information furnished by Tenant to Landlord pursuant to Paragraph 24.B.,
subject, however, at Landlord’s election, to the condition that fifty percent
(50%) of any excess of the Subrent over the Rent required to be paid by Tenant
under this Lease, less reasonable attorneys’ fees and leasing commissions paid
by Tenant on the Sublease, shall be paid to Landlord.
          D. Proration. For the purposes of determining the excess Subrent
payable to Landlord pursuant to Paragraph 24.C, if a portion of the Premises is
Sublet, the pro rata share of the Rent attributable to such partial area of the
Premises shall be determined by Landlord by dividing the Rent payable by Tenant
hereunder by the total square footage of the Premises and multiplying the
resulting quotient (the per square foot rent) by the number of square feet of
the Premises which are Sublet.
          E. Exempt Sublets. Notwithstanding the above, Landlord’s prior written
consent shall not be required for an assignment of this Lease to an Affiliate
(hereafter defined in this Paragraph 24.E.) of Tenant or a corporation into
which Tenant merges or consolidates, if Tenant gives Landlord prior written
notice of the name of any such assignee, if the assignee assumes, in writing,
for the benefit of Landlord all of Tenant’s obligations under the Lease, and if
the assignee has a tangible net worth, as evidenced by financial statements
delivered to Landlord and certified by an independent certified public
accountant or Tenant’s chief financial officer, equal to or more than Tenant’s
tangible net worth immediately before such assignment. An assignment or other
transfer of this Lease to a purchaser of all or substantially all of the assets
of Tenant shall be deemed a Sublet requiring Landlord’s prior written consent.
The term “Affiliate” as used herein shall mean any partnership, limited
liability company, or corporation which directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control with
another partnership, limited liability company, or corporation. The term
“control,” as used in the immediately preceding sentence shall mean with respect
to a corporation the right to exercise, directly or indirectly, more than fifty
percent (50%) of the voting rights attributable to the controlled corporation,
and, with respect to any partnership or limited liability company, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of the controlled partnership or limited
liability company, as applicable.
          F. Encumbrances. Tenant shall not encumber, hypothecate or transfer as
security (whether by conditional assignment or sublease, or otherwise) this
Lease, or any of Tenant’s rights, duties or obligations hereunder.
     25. DEFAULT.
          A. Tenant’s Default. A default under this Lease by Tenant shall exist
if any of the following occurs:

21



--------------------------------------------------------------------------------



 



               (i) If Tenant fails to pay Rent or any other sum required to be
paid hereunder within five (5) days after the date written notice is given to
Tenant of such failure; provided, however, no notice shall be required to be
given to Tenant of any such failures occurring during the twelve (12) month
period following the first such failure; or
               (ii) If Tenant fails to perform any term, covenant or condition
of this Lease except those requiring the payment of money, and Tenant fails to
cure such breach within fifteen (15) days after written notice from Landlord
where such breach could reasonably be cured within such fifteen (15) day period;
provided, however, that where such failure could not reasonably be cured within
the fifteen (15) day period, that Tenant shall not be in default if it commences
such cure within the fifteen (15) day period and thereafter diligently
prosecutes same to completion, which completion shall occur not later than sixty
(60) days from the date of receipt of written notice from Landlord; or
               (iii) If Tenant assigns its assets for the benefit of its
creditors; or
               (iv) If the sequestration or attachment of or execution on any
material part of Tenant’s Personal Property essential to the conduct of Tenant’s
business occurs, and Tenant fails to obtain a return or release of such Personal
Property within thirty (30) days thereafter, or prior to sale pursuant to such
sequestration, attachment or levy, whichever is earlier; or
               (v) If a court makes or enters any decree or order other than
under the bankruptcy laws of the United States adjudging Tenant to be insolvent;
or approving as properly filed a petition seeking reorganization of Tenant; or
directing the winding up or liquidation of Tenant and such decree or order shall
have continued for a period of thirty (30) days.
          B. Remedies. Upon a default, Landlord shall have the following
remedies, in addition to all other rights and remedies provided by law or
otherwise provided in this Lease, to which Landlord may resort cumulatively or
in the alternative:
               (i) Landlord may continue this Lease in full force and effect,
and this Lease shall continue in full force and effect as long as Landlord does
not terminate this Lease, and Landlord shall have the right to collect Rent when
due.
               (ii) Landlord may terminate Tenant’s right to possession of the
Premises at any time by giving written notice to that effect, and relet the
Premises or any part thereof. Tenant shall be liable immediately to Landlord for
all costs Landlord incurs in reletting the Premises or any part thereof,
including, without limitation, broker’s commissions, expenses of cleaning and
redecorating the Premises required by the reletting and like costs. Reletting
may be for a period shorter or longer than the remaining term of this Lease. No
act by Landlord other than giving written notice to Tenant shall terminate this
Lease. Acts of maintenance, efforts to relet the Premises or the appointment of
a receiver on Landlord’s initiative to protect Landlord’s interest under this
Lease shall not constitute a termination of Tenant’s right to possession. On
termination, Landlord has the right to remove all Tenant’s Personal Property and
store the same at Tenant’s cost and to recover from Tenant as damages:

22



--------------------------------------------------------------------------------



 



                    (a) The worth at the time of award of unpaid Rent and other
sums due and payable which had been earned at the time of termination; plus
                    (b) The worth at the time of award of the amount by which
the unpaid Rent and other sums due and payable which would have been payable
after termination until the time of award exceeds the amount of such Rent loss
that Tenant prove could have been reasonably avoided; plus
                    (c) The worth at the time of award of the amount by which
the unpaid Rent and other sums due and payable for the balance of the Term after
the time of award exceeds the amount of such Rent loss that Tenant proves could
be reasonably avoided; plus
                    (d) Any other amount necessary to compensate Landlord for
all the detriment proximately caused by Tenant’s failure to perform Tenant’s
obligations under this Lease, or which, in the ordinary course of things, would
be likely to result therefrom, including, without limitation, any costs or
expenses incurred by Landlord: (i) in retaking possession of the Premises;
(ii) in maintaining, repairing, preserving, restoring, replacing, cleaning,
altering or rehabilitating the Premises or any portion thereof, including such
acts for reletting to a new tenant or tenants; (iii) for leasing commissions; or
(iv) for any other costs necessary or appropriate to relet the Premises; plus
                    (e) At Landlord’s election, such other amounts in addition
to or in lieu of the foregoing as may be permitted from time to time by the laws
of the State of California.
               The “worth at the time of award” of the amounts referred to in
Paragraphs 25.B.(ii)(a) and 25.B.(ii)(b) is computed by allowing interest at the
Interest Rate on the unpaid rent and other sums due and payable from the
termination date through the date of award. The “worth at the time of award” of
the amount referred to in Paragraph 25.B.(ii)(c) is computed by discounting such
amount at the discount rate of the Federal Reserve Bank of San Francisco at the
time of award plus one percent (1%). Tenant waives redemption or relief from
forfeiture under California Code of Civil Procedure Sections 1174 and 1179, or
under any other present or future law, in the event Tenant is evicted or
Landlord takes possession of the Premises by reason of any default of Tenant
hereunder.
               (iii) Landlord may, with or without terminating this Lease,
re-enter the Premises and remove all persons and property from the Premises;
such property may be removed and stored in a public warehouse or elsewhere at
the cost of and for the account of Tenant. No re-entry or taking possession of
the Premises by Landlord pursuant to this paragraph shall be construed as an
election to terminate this Lease unless a written notice of such intention is
given to Tenant.
          C. Bankruptcy.
               (i) The commencement of a bankruptcy action or liquidation action
or reorganization action or insolvency action or an assignment of or by Tenant
for the benefit of creditors, or any similar action undertaken by Tenant, or the
insolvency of Tenant, shall, at

23



--------------------------------------------------------------------------------



 



Landlord’s option, constitute a breach of this Lease by Tenant. If the trustee
or receiver appointed to serve during a bankruptcy, liquidation, reorganization,
insolvency or similar action elects to reject Tenant’s unexpired Lease, the
trustee or receiver shall notify Landlord in writing of its election within
thirty (30) days after an order for relief in a liquidation action or within
thirty (30) days after the commencement of any action.
               (ii) Within thirty (30) days after court approval of the
assumption of this Lease, the trustee or receiver shall cure (or provide
adequate assurance to the reasonable satisfaction of Landlord that the trustee
or receiver shall cure) any and all previous defaults under the unexpired Lease
and shall compensate Landlord for all actual pecuniary loss resulting from
Tenant’s breach of this Lease, including any attorneys’ fees and costs incurred
by Landlord as a result of such breach and/or the bankruptcy proceedings
instituted by or against Tenant, and shall provide adequate assurance of future
performance under the Lease to the reasonable satisfaction of Landlord. Adequate
assurance of future performance, as used herein, includes, but shall not be
limited to: (i) assurance of source and payment of Rent, and other consideration
due under this Lease; (ii) assurance that the assumption or assignment of this
Lease will not breach any provision, such as radius, location, use, or
exclusivity provision, in any other lease of space within the Project.
               (iii) Nothing contained in this Paragraph 25.C. shall affect the
right of Landlord to refuse to accept an assignment upon commencement of or in
connection with a bankruptcy, liquidation, reorganization or insolvency action
or an assignment of Tenant for the benefit of creditors or other similar act.
Nothing contained in this Lease shall be construed as giving or granting or
creating an equity in the Premises to Tenant. In no event shall the leasehold
estate under this Lease, or any interest therein, be assigned by voluntary or
involuntary bankruptcy proceeding without the prior written consent of Landlord.
In no event shall this Lease or any rights or privileges hereunder be an asset
of Tenant under any bankruptcy, insolvency or reorganization proceedings.
          D. Landlord’s Default. Landlord shall not be deemed to be in default
in the performance of any obligation required to be performed by it hereunder
unless and until it has failed to perform such obligation within thirty
(30) days after receipt of written notice by Tenant to Landlord specifying the
nature of such default; provided, however, that if the nature of Landlord’s
obligation is such that more than thirty (30) days are required for its
performance, then Landlord shall not be deemed to be in default if it shall
commence such performance within such thirty (30) day period and thereafter
diligently prosecute the same to completion.
     26. SUBORDINATION. This Lease is subject and subordinate to mortgages and
deeds of trust (collectively “Encumbrances”) which may now affect the Building
or the Project, to the CC&Rs and to all renewals, modifications, consolidations,
replacements and extensions thereof; provided, however, if the holder or holders
of any such Encumbrance (“Holder”) shall require that this Lease be prior and
superior thereto, Tenant shall, within seven (7) business days after written
request from Landlord, execute, have acknowledged and deliver any and all
reasonable documents or instruments, which Landlord or Holder deems necessary or
desirable for such purposes. Landlord shall have the right to cause this Lease
to be and become and remain subject and subordinate to any and all Encumbrances
which may hereafter be executed covering the Building or the Project or any
renewals, modifications, consolidations, replacements or

24



--------------------------------------------------------------------------------



 



extensions thereof, for the full amount of all advances made or to be made
thereunder and without regard to the time or character of such advances,
together with interest thereon and subject to all the terms and provisions
thereof; provided only, that in the event of termination of any such lease or
upon the foreclosure of any such mortgage or deed of trust, so long as Tenant is
not in default, Holder agrees to recognize Tenant’s rights under this Lease as
long as Tenant shall pay the Rent and observe and perform all the provisions of
this Lease to be observed and performed by Tenant. Within ten (10) days after
Landlord’s written request, Tenant shall execute any and all documents required
by Landlord or the Holder to make this Lease subordinate to any lien of the
Encumbrance. If Tenant fails to do so, it shall be deemed that this Lease is
subordinated. Notwithstanding anything to the contrary set forth in this
paragraph, Tenant hereby attorns and agrees to attorn to any entity purchasing
or otherwise acquiring the Building or the Project at any sale or other
proceeding or pursuant to the exercise of any other rights, powers or remedies
under such Encumbrance.
     27. NOTICES. Any notice or demand required or desired to be given under
this Lease shall be in writing and shall be personally served or in lieu of
personal service may be given by mail. If given by mail, such notice shall be
deemed to have been given when seventy-two (72) hours have elapsed from the time
when such notice was deposited in the United States mail, registered or
certified, and postage prepaid, addressed to the party to be served. At the date
of execution of this Lease, the addresses of Landlord and Tenant are as set
forth in Paragraph 1. After the Commencement Date, the address of Tenant shall
be the address of the Premises. Either party may change its address by giving
notice of same in accordance with this paragraph.
     28. ATTORNEYS’ FEES. If either party brings any action or legal proceeding
for damages for an alleged breach of any provision of this Lease, to recover
Rent, or other sums due, to terminate the tenancy of the Premises or to enforce,
protect or establish any term, condition or covenant of this Lease or right of
either party, the prevailing party shall be entitled to recover as a part of
such action or proceedings, or in a separate action brought for that purpose,
reasonable attorneys’ fees and costs.
     29. ESTOPPEL CERTIFICATES; FINANCIAL STATEMENTS. Tenant shall within seven
(7) business days following written request by Landlord:
          (i) Execute and deliver to Landlord any documents, including estoppel
certificates, in the form prepared by Landlord (a) certifying that this Lease is
unmodified and in full force and effect or, if modified, stating the nature of
such modification and certifying that this Lease, as so modified, is in full
force and effect and the date to which the Rent and other charges are paid in
advance, if any, and (b) acknowledging that there are not, to Tenant’s
knowledge, any uncured defaults on the part of Landlord, or, if there are
uncured defaults on the part of the Landlord, stating the nature of such uncured
defaults, and (c) evidencing the status of the Lease as may be required either
by a lender making a loan to Landlord to be secured by deed of trust or mortgage
covering the Building or the Project or a purchaser of the Building or the
Project from Landlord. Tenant’s failure to deliver an estoppel certificate
within seven (7) business days after delivery of Landlord’s written request
therefor shall be conclusive upon Tenant (a) that this Lease is in full force
and effect, without modification except as may be

25



--------------------------------------------------------------------------------



 



represented by Landlord, (b) that there are now no uncured defaults in
Landlord’s performance and (c) that no Rent has been paid in advance.
          (ii) Deliver to Landlord the current financial statements of Tenant,
and financial statements of the two (2) years prior to the current financial
statements year, with an opinion of a certified public accountant, including a
balance sheet and profit and loss statement for the most recent prior year, all
prepared in accordance with generally accepted accounting principles
consistently applied; provided, however, if Tenant is required to file public
financial statements with the U.S. Securities and Exchange Commission (“SEC”),
then the providing by Tenant to Landlord of all financial statements filed with
the SEC shall fulfill Tenant’s obligations under this Paragraph 29(ii).
     30. TRANSFER OF THE BUILDING OR PROJECT BY LANDLORD. In the event of any
conveyance of the Building or the Project and assignment by Landlord of this
Lease, Landlord shall be and is hereby entirely released from all liability
under any and all of its covenants and obligations contained in or derived from
this Lease occurring after the date of such conveyance and assignment and Tenant
agrees to attorn to such transferee provided such transferee assumes Landlord’s
obligations under this Lease arising on or after the date of such conveyance and
assignment.
     31. LANDLORD’S RIGHT TO PERFORM TENANT’S COVENANTS. If Tenant shall at any
time fail to make any payment or perform any other act on its part to be made or
performed under this Lease, Landlord may, but shall not be obligated to and
without waiving or releasing Tenant from any obligation of Tenant under this
Lease, upon written notice to Tenant, make such payment or perform such other
act to the extent Landlord may deem desirable, and in connection therewith, pay
expenses and employ counsel. All sums so paid by Landlord and all penalties,
interest and costs in connection therewith shall be due and payable by Tenant on
the next day after any such payment by Landlord, together with interest thereon
at the Interest Rate from such date to the date of payment by Tenant to
Landlord, plus collection costs and attorneys’ fees. Landlord shall have the
same rights and remedies for the nonpayment thereof as in the case of default in
the payment of Rent.
     32. LIMITATION OF LIABILITY. Landlord shall never be personally liable
under this Lease; Tenant shall look solely to Landlord’s interest in the Project
for any recovery of damages for any breach by Landlord of this Lease, or any
recovery of any judgment against Landlord. None of the members comprising
Landlord (whether partners, members, shareholders, officers, directors,
trustees, employees, beneficiaries or otherwise) shall ever be personally liable
for any such judgment. There shall be no levy of execution against any assets of
Landlord, other than the Project, or the assets of such members on account of
any liability of Landlord hereunder. Tenant hereby waives any right of recovery
or satisfaction of any judgment against Landlord or its members, except as to
Landlord’s interest in the Project as herein specified.
     33. MORTGAGEE PROTECTION. If Landlord defaults under this Lease, Tenant
will notify any beneficiary of a deed of trust or mortgagee of a mortgage
covering the Building or the Project for which Landlord has provided Tenant with
a name and address, and offer such beneficiary or mortgagee a reasonable
opportunity to cure the default, including time to obtain

26



--------------------------------------------------------------------------------



 



possession of the Building or the Project by power of sale or a judicial
foreclosure, if such should prove necessary to effect a cure.
     34. BROKERS. Landlord and Tenant warrant and represent each to the other
that it has had no dealings with any real estate broker or agent in connection
with the negotiation of this Lease, except for Cornish & Carey Commercial
(“C&C”) which represents Landlord, Colliers International (“Colliers”) which
also represents Landlord, and Cresa Partners which represents Tenant, and that
it knows of no other real estate broker or agent who is or might be entitled to
a commission in connection with this Lease. Any commission due C&C in connection
with the parties entering into this Lease shall be payable by Landlord to C&C
pursuant to a separate written agreement between Landlord and C&C. Any
commission due Colliers in connection with the parties entering into this Lease
shall be payable by Landlord to Colliers pursuant to a separate written
agreement between Landlord and Colliers. Landlord and Tenant agree to indemnify,
defend and hold each other and their respective agents harmless from and against
any and all liabilities or expenses, including attorneys’ fees and costs,
arising out of or in connection with claims made by any broker or individual
against the indemnified party for commissions or fees in connection with the
execution of this Lease and resulting from the actions of the indemnifying
party.
     35. ACCEPTANCE. This Lease shall only become effective and binding upon
full execution hereof by Landlord and delivery of a signed copy to Tenant.
Neither party shall record this Lease nor a short form memorandum thereof.
     36. MODIFICATION FOR LENDER. If in connection with obtaining financing for
the Building or the Project or any portion thereof, Landlord’s lender shall
request reasonable modification to this Lease as a condition to such financing,
Tenant shall not unreasonably withhold, delay or defer its consent thereto,
provided such modifications do not materially adversely affect Tenant’s rights
hereunder.
     37. PARKING. Tenant shall have the right to use up to fifty (50) unreserved
parking spaces in the Project’s parking facilities in common with other tenants
of the Project upon terms and conditions, as may from time to time be
established by Landlord. Tenant agrees not to overburden the parking facilities
and agrees to cooperate with Landlord and other tenants in the use of the
parking facilities. Landlord reserves the right in its discretion to determine
whether the parking facilities are becoming crowded and to allocate and assign
parking spaces among Tenant and the other tenants. Tenant shall not park cars,
trucks, trailers or other vehicles, or parts thereof, overnight on the Project.
     38. GENERAL.
          A. Captions. The captions and headings used in this Lease are for the
purpose of convenience only and shall not be construed to limit or extend the
meaning of any part of this Lease.
          B. Executed Copy. Any fully executed copy of this Lease shall be
deemed an original for all purposes.

27



--------------------------------------------------------------------------------



 



          C. Time. Time is of the essence for the performance of each term,
condition and covenant of this Lease.
          D. Separability. If one or more of the provisions contained herein,
except for the payment of Rent, is for any reason held invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision of this Lease, but this Lease shall be
construed as if such invalid, illegal or unenforceable provision had not been
contained herein.
          E. Choice of Law. This Lease shall be construed and enforced in
accordance with the substantive laws of the State of California. The language in
all parts of this Lease shall in all cases be construed as a whole according to
its fair meaning and not strictly for or against either Landlord or Tenant.
          F. Gender; Singular, Plural. When the context of this Lease requires,
the neuter gender includes the masculine, the feminine, a partnership or
corporation or joint venture, and the singular includes the plural.
          G. Binding Effect. The covenants and agreement contained in this Lease
shall be binding on the parties hereto and on their respective heirs, successors
and assigns to the extent this Lease is assignable.
          H. Waiver. The waiver by Landlord or Tenant of any breach of any term,
condition or covenant, of this Lease by the other shall not be deemed to be a
waiver of such provision or any subsequent breach of the same or any other term,
condition or covenant of this Lease. The subsequent acceptance of Rent hereunder
by Landlord shall not be deemed to be a waiver of any preceding breach at the
time of acceptance of such payment. No covenant, term or condition of this Lease
shall be deemed to have been waived by Landlord or Tenant unless such waiver is
in writing signed by the waiving party.
          I. Entire Agreement. This Lease is the entire agreement between the
parties, and there are no agreements or representations between the parties
except as expressed herein. Except as otherwise provided herein, no subsequent
change or addition to this Lease shall be binding unless in writing and signed
by the parties hereto.
          J. Authority. If Tenant is a corporation or a partnership, each
individual executing this Lease on behalf of said corporation or partnership, as
the case may be, represents and warrants that he is duly authorized to execute
and deliver this Lease on behalf of said entity in accordance with its corporate
bylaws, statement of partnership or certificate of limited partnership, as the
case may be, and that this Lease is binding upon said entity in accordance with
its terms. Landlord, at its option, may require a copy of such written
authorization to enter into this Lease.
          K. Exhibits. All exhibits, amendments, riders and addenda attached
hereto are hereby incorporated herein and made a part hereof.

28



--------------------------------------------------------------------------------



 



          L. Rules and Regulations. Landlord shall have the right to establish
from time to time such rules and regulations as Landlord shall deem appropriate
for the protection of the Project, and Tenant agrees to abide by same.
          M. Days of Week. If the date upon which any act is to be performed or
notice is to be delivered under this Lease shall fall upon a Saturday, Sunday or
legal holiday, such act or notice shall be timely if performed or delivered on
the next business day.
          N. Force Majeure. The performance of any obligation to be performed by
Landlord and Tenant under this Lease, excluding, however, the obligation to pay
Rent or any other sum payable to Landlord by Tenant, shall be excused for any
period during which either party is prevented from performing such obligation
due to causes beyond such parties control, including without limitation,
strikes, lockouts or other labor disturbance or labor dispute, governmental
regulation, moratorium, or other governmental action, civil disturbance, war,
war-like operations, invasions, rebellion, hostilities, sabotage, fires or other
casualty, rain, flooding, hailstorms, lightning, earthquake, or other acts of
God (collectively, “force majeure”). Landlord and Tenant each agree to
(i) provide written notice to the other if Landlord or Tenant is unable to
perform any obligation imposed upon such party hereunder within the time period
required, if such inability to perform is due to force majeure. and (ii) use
reasonable efforts to mitigate the effects of force majeure on the timely
performance of such obligation.
[No Further Text On This Page]

29



--------------------------------------------------------------------------------



 



     This Lease is effective as of the date the last signatory necessary to
execute the Lease shall have executed this Lease (“Effective Date”).

                          TENANT       LANDLORD        
 
                        BROOKS AUTOMATION, INC., a Delaware corporation      
KOLL/INTEREAL BAY AREA,
a California general partnership    
 
                        By:   /s/ Martin S. Headley       By:   Washcop Limited
Partnership,
 
                                    a Delaware limited partnership Its:  EVP AND
CFO       Its:   General Partner
 
                       
 
                                  By: Pacific Resources Associates, L.LC., By:  
            a Delaware limited liability company  
 
                                    Its:   General Partner  
Its:
                     
 
                       
 
          By:   /s/ Illegible
 
               
 
                        Date:                          , 2008                  
 
 
          Its:   COO
 
               
 
                                    Date:                          , 2008    

30



--------------------------------------------------------------------------------



 



THE PREMISES
(GRAPHIC) [b73008bab7300801.gif]
EXHIBIT A

 



--------------------------------------------------------------------------------



 



THE PROJECT
(GRAPHIC) [b73008bab7300802.gif]
EXHIBIT B

 



--------------------------------------------------------------------------------



 



TENANT IMPROVEMENTS
          Landlord and Tenant hereby agree as follows with regard to the Tenant
Improvements:
I. Tenant Improvements: Tenant shall be solely responsible for the planning,
construction and completion of any interior tenant improvements in and to the
Premises (“Tenant Improvements”) in accordance with the following terms and
conditions:
          A. The Tenant Improvements shall include only those improvements
within the interior portions of the Premises which are depicted or described in
the Construction Documents (hereafter defined in Paragraph I.D.). The Tenant
Improvements shall specifically not include any of Tenant’s personal property or
trade fixtures.
          B. The Tenant Improvements may include:
               (i) Partitioning, doors, floor coverings, finishes, ceilings,
wall coverings and painting, millwork and similar items;
               (ii) Electrical wiring, lighting fixtures, outlets and switches,
and other electrical work;
               (iii) Duct work, terminal boxes, defusers and accessories
required for the completion of the HVAC systems serving the Premises, including
the cost of meter and key control for after-hour air conditioning;
               (iv) Any additional Tenant requirements including, but not
limited to odor control, special HVAC, noise or vibration control or other
special systems;
               (v) All fire and life safety control systems such as fire walls,
sprinklers, halon, fire alarms, including piping, wiring and accessories; and
               (vi) All plumbing, fixtures, pipes, and accessories.
          As part of the Tenant Improvements, Tenant will install a transformer,
a low distribution board, and a high distribution board (collectively, the
“Electrical Equipment”). Landlord agrees that the location of the Electrical
Equipment shall be in Electrical Room 121 as shown on EXHIBIT G.
          C. If required by Landlord, Tenant shall retain an architect approved
by Landlord (“Architect”) to prepare preliminary working architectural and
engineering plans and specifications (“Preliminary Plans and Specifications”)
for the Tenant Improvements. Tenant shall deliver the Preliminary Plans and
Specifications to Landlord by the date which is thirty (30) days after the date
of this Lease. The Preliminary Plans and Specifications shall be in sufficient
detail to show locations, types and requirements for all heat loads, people
loads, floor loads,
EXHIBIT C

Page 1 of 6



--------------------------------------------------------------------------------



 



power and plumbing, regular and special HVAC needs, telephone communications,
telephone and electrical outlets, lighting, lighting fixtures and related power,
and electrical and telephone switches. Landlord shall reasonably approve or
disapprove the Preliminary Plans and Specifications within ten (10) days after
Landlord receives the Preliminary Plans and Specifications and, if disapproved,
Landlord shall return the Preliminary Plans and Specifications to Tenant, who
shall make all necessary revisions within ten (10) days after Tenant’s receipt
thereof. This procedure shall be repeated until Landlord approves the
Preliminary Plans and Specifications. The approved Preliminary Plans and
Specifications, as modified, shall be deemed the “Approved Preliminary Plans and
Specifications”.
          D. After the Approved Preliminary Plans and Specifications are
approved by Landlord, Tenant shall cause the Architect to prepare in twenty
(20) days following Landlord’s approval of the Approved Preliminary Plans and
Specifications the final working architectural and engineering plans and
specifications (“Final Plans and Specifications”) for the Tenant Improvements.
Tenant shall then deliver the Final Plans and Specifications to Landlord.
Landlord shall reasonably approve or disapprove the Final Plans and
Specifications within ten (10) days after Landlord receives the Final Plans and
Specifications and, if disapproved, Landlord shall return the Final Plans and
Specifications to Tenant who shall make all necessary revisions within ten
(10) days after Tenant’s receipt thereof. This procedure shall be repeated until
Landlord approves the Final Plans and Specifications. The approved Final Plans
and Specifications, as they may be amended later with the consent of the
Landlord, shall be deemed the “Construction Documents”.
          E. All deliveries of the Preliminary Plans and Specifications, the
Approved Preliminary Plans and Specifications, the Final Plans and
Specifications, and the Construction Documents shall be delivered by messenger
service, by personal hand delivery or by overnight parcel service. While
Landlord has the right to approve the Preliminary Plans and Specifications, the
Approved Preliminary Plans and Specifications, the Final Plans and
Specifications, and the Construction Documents, Landlord’s interest in doing so
is to protect the Premises, the Building and Landlord’s interests. Accordingly,
Tenant shall not rely upon Landlord’s approvals and Landlord shall not be the
guarantor of, nor responsible for, the correctness or accuracy of the
Preliminary Plans and Specifications, the Approved Preliminary Plans and
Specifications, the Final Plans and Specifications, and the Construction
Documents, or the compliance thereof with applicable laws, and Landlord shall
incur no liability of any kind by reason of granting such approvals.
          F. The Construction Documents shall provide that the Tenant
Improvements to be constructed in accordance therewith must be at least equal in
quality to Landlord’s “building standard” work for the Building and shall
consist of improvements which are generic in nature.
          G. Tenant at its sole cost and expense shall obtain all governmental
approvals of the Construction Documents to the full extent necessary for the
issuance of a building permit for the Tenant Improvements based upon such
Construction Documents. Tenant at its sole cost and expense shall also cause to
be obtained all other necessary approvals and permits from all governmental
agencies having jurisdiction or authority for the construction and installation
of the Tenant Improvements in accordance with the approved Construction
Documents. Tenant at its
EXHIBIT C

Page 2 of 6



--------------------------------------------------------------------------------



 



sole cost and expense shall undertake all steps necessary to insure that the
construction of the Tenant Improvements are accomplished in strict compliance
with all statutes, laws, ordinances, rules, and regulations applicable to the
construction of the Tenant Improvements and the requirements and standards of
any insurance underwriting board, inspection bureau or insurance carrier
insuring the Building.
          H. Tenant shall be solely responsible for the construction,
installation and completion of the Tenant Improvements in accordance with the
Construction Documents approved by Landlord and is solely responsible for the
payment of all amounts when payable in connection therewith without any cost or
expense to Landlord except for Landlord’s obligation to contribute the Tenant
Improvement Allowance (hereafter defined in Paragraph I.O. below). Tenant shall
diligently proceed with the construction, installation and completion of the
Tenant Improvements in accordance with the Construction Documents and the
completion schedule reasonably approved by Landlord. No material changes shall
be made to the Construction Documents and the completion schedule approved by
Landlord without Landlord’s prior written consent, which consent shall not be
unreasonably withheld. Tenant at its sole cost and expense shall employ a
licensed contractor approved by Landlord (“Contractor”) to construct the Tenant
Improvements in accordance with the Construction Documents. The construction
contracts between Tenant and the Contractor and between the Contractor and
subcontractors shall be subject to Landlord’s prior written approval, which
approval shall not be unreasonably withheld. Proof that the Contractor is
licensed in California, is bonded as required under California law and has the
insurance required by Landlord, shall be provided to Landlord at the time that
Tenant requests approval of the Contractor from Landlord. Tenant shall comply
with or cause the Contractor to comply with all other terms and provisions of
this Paragraph I.H. The name of all major subcontractors hired by the
Contractor, together with proof that they are licensed in California, are bonded
as required under California law, and have insurance typically carried by
reputable subcontractors in the State of California, shall be provided to
Landlord as each separate subcontractor is hired.
          I. Prior to the commencement of the construction and installation of
the Tenant Improvements, Tenant shall provide the following to the Landlord, all
of which shall be to the Landlord’s reasonable satisfaction:
               (i) An estimated budget and cost breakdown for the Tenant
Improvements;
               (ii) Estimated completion schedule for the Tenant Improvements;
and
               (iii) Copies of all required approvals and permits from
governmental agencies having jurisdiction or authority for the construction and
installation of the Tenant Improvements.
          J. Landlord shall at all reasonable times have a right to inspect the
Tenant Improvements (provided Landlord does not materially interfere with the
work being performed by Contractor or its subcontractors) and Tenant shall
immediately cease work upon written notice from the Landlord if the Tenant
Improvements are not in compliance with the Construction Documents approved by
Landlord. If Landlord gives notice of faulty construction or any other
EXHIBIT C

Page 3 of 6



--------------------------------------------------------------------------------



 



deviation from the Construction Documents, Tenant shall cause Contractor to
promptly make corrections. However, neither the privilege herein granted to
Landlord to make such inspections, nor the making of such inspections by
Landlord, shall operate as a waiver of any rights of Landlord to require good
and workmanlike construction and improvements constructed in accordance with the
Construction Documents.
          K. Tenant shall pay and discharge promptly and fully all claims for
labor done and materials and services furnished in connection with the Tenant
Improvements. The Tenant Improvements shall not be commenced until five (5) days
after Landlord has received notice from Tenant stating the date the construction
of the Tenant Improvements is to commence so that Landlord can post and record
any appropriate notice of non-responsibility. No materials, equipment or
fixtures shall be delivered to or installed upon the Premises pursuant to any
agreement by which another party has a security interest or rights to remove or
repossess such items, without the prior written consent of Landlord.
          L. Tenant acknowledges and agrees that the agreements and covenants of
Tenant in Paragraph 21.A. of the Lease shall be fully applicable to Tenant’s
construction of the Tenant Improvements.
          M. Before construction begins on the Tenant Improvements, Tenant shall
deliver to Landlord a certificate of insurance providing evidence that damage
to, or destruction of, the Tenant Improvements during construction will be
covered by a policy of builder’s all-risk insurance maintained by Tenant, at its
sole costs, and in an amount approved by Landlord. In addition, during the
construction of the Tenant Improvements, Tenant shall maintain, at its sole
cost, the insurance specified in Section 21.B. of the Lease.
          N. Upon completion of the Tenant Improvements, Tenant shall deliver to
Landlord the following, all of which shall be to the Landlord’s reasonable
satisfaction:
               (i) Any certificates required for occupancy, including a
permanent and complete Certificate of Occupancy issued by the City;
               (ii) A Certificate of Completion signed by the Architect who
prepared the Construction Documents, reasonably approved by the Landlord;
               (iii) A cost breakdown itemizing all expenses for the Tenant
Improvements, together with invoices and receipts for the same or other evidence
of payment;
               (iv) Final and unconditional mechanic’s lien waivers for all the
Tenant Improvements; and
               (v) A Notice of Completion for execution by Landlord, which
certificate once executed by Landlord shall be recorded by Tenant in the
official records of Santa Clara County.
          O. Landlord shall provide to Tenant an allowance for the design,
preparation, planning, installation and construction of the Tenant Improvements
in an amount up to but not
EXHIBIT C

Page 4 of 6



--------------------------------------------------------------------------------



 



exceeding the product of Five and 00/100ths Dollars ($5.00) multiplied by the
square footage of the Premises, such amount being Sixty-One Thousand Seven
Hundred Ten and 00/100ths Dollars ($61,710.00) (“Base Tenant Improvement
Allowance”). If the actual cost of planning and constructing the Tenant
Improvements is less than the Base Tenant Improvement Allowance, the Base Tenant
Improvement Allowance shall automatically be reduced to the amount of such
actual costs, Tenant shall not be entitled at any time to the unused portion of
the Base Tenant Improvement Allowance, and no adjustments shall be made to the
Monthly Rent or any other amounts payable by Tenant to Landlord under this
Lease. Notwithstanding anything to the contrary herein, in no event shall the
Tenant Improvement Allowance or any part thereof be used for the payment of the
cost of any data and/or networking cabling, security systems, warehouse caging,
or server room improvements for or to the Premises.
               If the Base Tenant Improvement Allowance is insufficient to pay
for the cost of planning and constructing the Tenant Improvements, as such cost
is shown in the final pricing for the Tenant Improvements as approved by
Landlord, then, upon Landlord’s receipt of a written request from Tenant,
Landlord shall make available an additional allowance of up to, but not
exceeding, Ten and 00/100ths Dollars ($10.00) per square foot of the Premises
for a total of One Hundred Twenty-Three Thousand Four Hundred Twenty and
00/100ths Dollars ($123,420.00) for the planning and construction of the Tenant
Improvements (the “Additional Tenant Improvement Allowance”). The Additional
Tenant Improvement Allowance (or if the entire Additional Tenant Improvement
Allowance is not contributed by Landlord, then such portion of the Additional
Tenant Improvement Allowance that is contributed), together with interest
thereon at the rate of eleven percent (11%) per annum, compounded monthly, shall
be amortized on a straight line basis over sixty (60) months beginning on the
third month of the Term, and such monthly amortized amount (the “Monthly
Additional TI Allowance Payment”) shall be added to the Monthly Rent amounts due
under the Lease for each month of the Term commencing with the third (3rd) month
and ending on the sixty-second (62nd) month, as said Monthly Rent amounts are
set forth in the Monthly Rent schedule set forth in Paragraph 5.A. of the Lease.
Once Landlord has determined the increases in Monthly Rent as described in the
immediately preceding sentence, Landlord and Tenant shall, immediately following
such determination, execute an amendment to this Lease stating such increased
Monthly Rent.
               The term “Tenant Improvement Allowance” as used in this EXHIBIT C
and in the Lease shall mean: (a) only the Base Tenant Improvement Allowance if
only the Base Tenant Improvement Allowance is contributed by Landlord; or
(b) the Base Tenant Improvement Allowance and the Additional Tenant Improvement
Allowance (or portion thereof) if both such allowances are contributed by
Landlord.
               Landlord shall pay the Tenant Improvement Allowance within thirty
(30) days after completion of all of the Tenant Improvements and after
satisfaction of the following conditions precedent: (a) delivery of all
documents and the occurrence of all other matters described in Paragraph I.N. of
this EXHIBIT C; (b) within a reasonable time following completion of Tenant
Improvements, completion by Landlord or Landlord’s agents of any inspections of
the work completed and materials and supplies used as deemed reasonably
necessary by Landlord; (c) Tenant opening for business at the Premises; and
(d) satisfaction of any and all other conditions which may be reasonably imposed
by Landlord. Notwithstanding the foregoing to the contrary, Landlord shall not
be obligated to pay the Tenant Improvement
EXHIBIT C

Page 5 of 6



--------------------------------------------------------------------------------



 



Allowance or portion thereof, if on the date Tenant is entitled to receive the
Tenant Improvement Allowance or portion thereof, a default by Tenant exists
under the Lease. Subject to the satisfaction of all conditions to the payment of
the Tenant Improvement Allowance or portion thereof provided for in this
Paragraph I.O., the Tenant Improvement Allowance or portion thereof shall be
paid to Tenant upon Tenant curing any such default within the time period
provided for in the Lease, if any.
               Notwithstanding the foregoing or any other provision of this
Lease to the contrary, all conditions to the payment of the Tenant Improvement
Allowance shall be satisfied by no later than the date which is one hundred and
eighty (180) days after the Commencement Date. In the event that all conditions
to the payment of the Tenant Improvement Allowance have not been satisfied by
said date, then Landlord shall have no obligation to pay all or any portion of
the Tenant Improvement Allowance to Tenant.
          P. Notwithstanding anything to the contrary in this Lease, Tenant,
upon the expiration of the Term or earlier termination of this Lease shall, at
Tenant’s sole cost and expense, remove the Tenant Improvements; provided,
however, Tenant shall not be obligated to remove the Tenant Improvements or any
portion thereof if Landlord elects that the same remain with and be surrendered
with the Premises, in which case no compensation shall be payable by Landlord to
Tenant for such Tenant Improvements or portion thereof that shall be surrendered
with the Premises.
EXHIBIT C

Page 6 of 6



--------------------------------------------------------------------------------



 



COMMENCEMENT DATE MEMORANDUM

     
 
   
LANDLORD:
  KOLL/INTEREAL BAY AREA, a California limited partnership
 
   
TENANT:
  BROOKS AUTOMATION, INC., a Delaware corporation
 
   
LEASE DATE:
  August 8, 2008
 
   
PREMISES:
  4051 Burton Drive
Santa Clara, California

          Pursuant to Paragraph 4.A. of the above referenced Lease, the
Commencement Date is hereby established as                     , 2008.

                             
 
                           
 
                            TENANT       LANDLORD    
 
                           
 
                            BROOKS AUTOMATION, INC.,
a Delaware corporation       KOLL/INTEREAL BAY AREA,
a California general partnership    
 
                           
 
                            By:   /s/ Martin S. Headley       By:   Washcop
Limited Partnership,                     a Delaware limited partnership    
 
                           
Its:
  EVP AND CFO       Its:   General   Partner    
 
                           
 
                            By:           By:   Pacific Resources Associates,
L.LC.,                     a Delaware limited liability company    
 
                           
Its:
          Its:   General   Partner    
 
                           
 
                           
 
              By:        
 
                           
 
              Its:        

EXHIBIT D

 



--------------------------------------------------------------------------------



 



TENANT ENVIRONMENTAL QUESTIONNAIRE
The purpose of this form is to obtain information regarding the use or proposed
use of hazardous materials at the premises. Prospective tenants should answer
the questions in light of their proposed operations at the premises. Existing
tenants should answer the questions as they relate to ongoing operations at the
premises and should update any information previously submitted. If additional
space is needed to answer the questions, you may attach separate sheets of paper
to this form.
Your cooperation in this matter is appreciated.

1.   GENERAL INFORMATION       Name of Responding Company:

     
 

Check the Applicable Status:                            Prospective Tenant
                                Existing Tenant                       Mailing
Address:

     
 

 

Contact Person and Title:



Telephone Number: (               )

      Address of Leased Premises:


 

Length of Lease Term:

      Describe the proposed operations to take place on the premises, including
principal products manufactured or services to be conducted. Existing tenants
should describe any proposed changes to ongoing operations.
     
 

 

 

 

2.   STORAGE OF HAZARDOUS MATERIALS

  2.1   Will any hazardous materials be used or stored on-site?         Wastes
                     Yes                                 No           
        Chemical Products                      Yes           
                     No                2.2   Attach a list of any hazardous
materials to be used or stored, the quantities that will be on-site at any given
time, and the location and method of storage (e.g., 55-gallon drums on concrete
pad).

3.   STORAGE TANKS AND SUMPS

  3.1   Is any above or below ground storage of gasoline, diesel or other
hazardous substances in tanks or sumps proposed or currently conducted at the
premises?         Yes                                 No           

EXHIBIT E

Page 1 of 6



--------------------------------------------------------------------------------



 



      If yes, describe the materials to be stored, and the type, size and
construction of the sump or tank. Attach copies of any permits obtained for the
storage of such substances.


 

 

 

 
    3.2   Have any of the tanks or sumps been inspected or tested for leakage?  
      Yes                                No                    If so, attach the
results.     3.3   Have any spills or leaks occurred from such tanks or sumps?  
      Yes                                No                    If so, describe.


 

 

 
    3.4   Were any regulatory agencies notified of the spill or leak?        
Yes                                No                    If so, attach copies of
any spill reports filed, any clearance letters or other correspondence from
regulatory agencies relating to the spill or leak.     3.5   Have any
underground storage tanks or sumps been taken out of service or removed?        
Yes                                No                    If yes, attach copies
of any closure permits and clearance obtained from regulatory agencies relating
to closure and removal of such tanks.

4.   SPILLS

  4.1   During the past year, have any spills occurred at the premises?        
Yes                                No                    If yes, please describe
the location of the spill.
       
 

 

 
    4.2   Were any agencies notified in connection with such spills?         Yes
                               No           

EXHIBIT E

Page 2 of 6



--------------------------------------------------------------------------------



 



      If yes, attach copies of any spill reports or other correspondence with
regulatory agencies.

  4.3   Were any clean-up actions undertaken in connection with the spills?    
    Yes                                No                    Attach copies of
any clearance letters obtained from any regulatory agencies involved and the
results of any final soil or groundwater sampling done upon completion of the
clean-up work.

5.   WASTE MANAGEMENT

  5.1   Has your company been issued an EPA Hazardous Waste Generator I.D.
Number?         Yes                                No                5.2   Has
your company filed a biennial report as a hazardous waste generator?         Yes
                               No                    If so, attach a copy of the
most recent report filed.     5.3   Attach a list of the hazardous wastes, if
any, generated or to be generated at the premises, its hazard class and the
quantity generated on a monthly basis.     5.4   Describe the method(s) of
disposal for each waste. Indicate where and how often disposal will take place.
                   On-site treatment or recovery        
 
                   Discharged to sewer        
 
                   Transported and Disposal of off-site        
 
                   Incinerator        
 
    5.5   Indicate the name of the person(s) responsible for maintaining copies
of hazardous waste manifests completed for off-site shipments of hazardous
waste.
       
 

 

EXHIBIT E

Page 3 of 6



--------------------------------------------------------------------------------



 



  5.6   Is any treatment of processing of hazardous wastes currently conducted
or proposed to be conducted at the premises:         Yes
                               No                    If yes, please describe any
existing or proposed treatment methods.        
 

 

 
    5.7   Attach copies of any hazardous waste permits or licenses issued to
your company with respect to its operations at the premises.

6.   WASTEWATER TREATMENT/DISCHARGE

  6.1   Do you discharge wastewater to:                    storm
drain?                                     sewer?                    surface
water?            no industrial discharge     6.2   Is your wastewater treated
before discharge?         Yes                                No                 
  If yes, describe the type of treatment conducted.
       
 

 

 
    6.3   Attach copies of any wastewater discharge permits issued to your
company with respect to its operations at the premises.

7. AIR DISCHARGES

  7.1   Do you have any filtration systems or stacks that discharge into the
air?         Yes                                No                7.2   Do you
operate any of the following types of equipment or any other equipment requiring
an air emissions permit?                                        Spray booth    
                                   Dip tank        
                               Drying oven        
                               Incinerator        
                               Other (please describe)
                                              
                                                                          No
equipment requiring air permits

EXHIBIT E

Page 4 of 6



--------------------------------------------------------------------------------



 



  7.3   Are air emissions from your operations monitored?         Yes
                               No                    If so, indicate the
frequency of monitoring and a description of the monitoring results.
       
 

 
    7.4   Attach copies of any air emissions permits pertaining to your
operations at the premises.

8.   HAZARDOUS MATERIALS DISCLOSURES

  8.1   Does your company handle hazardous materials in a quantity equal to or
exceeding an aggregate of 500 pounds, 55 gallons, or 200 cubic feet per month?  
      Yes                                No                8.2   Has your
company prepared a hazardous materials management plan pursuant to any
applicable requirements of a local fire department or governmental agency      
  Yes                                No                    If so, attach a copy
of the business plan.     8.3   Has your company adopted any voluntary
environmental, health or safety program?         Yes
                               No                    If so, attach a copy of the
program.

9.   ENFORCEMENT ACTIONS, COMPLAINTS

  9.1   Has your company ever been subject to any agency enforcement actions,
administrative orders, or consent decrees?         Yes
                               No                    If so, describe the actions
and any continuing compliance obligations imposed as a result of these actions.
       
 

 
    9.2   Has your company ever received requests for information, notice or
demand letters, or any other inquiries regarding its operations?

EXHIBIT E

Page 5 of 6



--------------------------------------------------------------------------------



 



      Yes                                No                9.3   Have there ever
been, or are there now pending, any lawsuits against the company regarding any
environmental or health and safety concerns?         Yes
                               No                9.4   Has an environmental
audit ever been conducted at your company’s current facility?         Yes
                               No                    If so, identify who
conducted the audit and when it was conducted.
       
 

 

 

 

             
 
           
 
Company      
By:
                     
 
  Title:        
 
           
 
  Date:        
 
           

EXHIBIT E

Page 6 of 6



--------------------------------------------------------------------------------



 



MISSION PARK SIGN CRITERIA
BUSINESS IDENTIFICATION SIGNS

1.   Each tenant shall be permitted to use only those business identification
signs provided by Landlord. No other business identification signs shall be
permitted to be erected or attached to exterior building surfaces, planter walls
or other on-site or off-site improvements.

2.   No alterations of any sort shall be permitted to be made to business
identification signs other than those described below.

3.   All tenant signing shall require specific approval by Landlord.

4.   All lettering surfaces shall be provided with and shall remain a uniform
black finish on a metal face. Business identification signing shall be by either
of the following methods:

  (a)   Painted on or die-cut-vinyl letter affixed to the lettering surface; or
    (b)   Lettering cut out of metal lettering surface backed by translucent
acrylic material, and internally illuminated. Internally illuminated signs shall
require specific approval of Landlord. Costs of adapting sign to internal
illumination shall be borne by the tenant. Upon termination of tenancy, all
lettering surfaces shall be returned to their original non-illumination
configuration.

5.   Lettering may be of any lettering style but shall be white in color; no
other colors will be permitted. Logos consisting of symbols or letters not
spelling an entire word may be permitted to be a single color other than white
provided that a narrow white background surrounds the logo. No logo shall exceed
25% of the designated lettering surface.

6.   The lettering area, defined as the rectangular area which fully encloses
all letters or symbols, that identifies the tenant business shall not exceed 80%
of the designated lettering surface.

7.   Signing shall be limited to the display of the name and/or symbol of the
tenant business. No messages or advertising of any kind including, but not
limited to, advertising of products, services or job openings shall be
permitted.

INFORMATIONAL AND VEHICULAR CONTROL SIGNS

1.   All informational and vehicular control signs shall be of uniform design
using Matthews Architectural Division’s Post & Panel Assembly I System or sign
system of equal design which is specifically approved in writing by Landlord.
Both posts and panels shall have a durable black finish. All lettering shall be
Helvetica Medium white in color. Red and yellow may be used for stop and yield
signs respectively.

EXHIBIT F

 



--------------------------------------------------------------------------------



 



2.   No informational or vehicular control signs shall have a panel which
exceeds 5 square feet in area per side.

3.   No business name, symbol or advertising of any sort shall be permitted on
any informational or vehicular control sign.

4.   No informational or vehicular control sign shall exceed a height of 4 feet
above the underlying grade.

5.   No informational or vehicular control sign shall be located so as to reduce
the flow of vehicles or pedestrians.

6.   No informational or vehicular control signs shall be internally illuminated
or illuminated from the ground.

EXHIBIT F

 